



comerica.jpg [comerica.jpg]






LOAN AGREEMENT
BY AND BETWEEN
COMERICA BANK
AND
STRATUS PROPERTIES INC.
STRATUS PROPERTIES OPERATING CO., L.P.
CIRCLE C LAND, L.P.
AUSTIN 290 PROPERTIES, INC.
THE VILLAS AT AMARRA DRIVE, L.L.C.
210 LAVACA HOLDINGS, L.L.C.
MAGNOLIA EAST 149, L.L.C.
STRATUS LAKEWAY CENTER, L.L.C.




Dated June 29, 2018





--------------------------------------------------------------------------------






LOAN AGREEMENT
THIS LOAN AGREEMENT (this “Agreement”) is made and delivered effective as of
June 29, 2018, by and between STRATUS PROPERTIES INC., a Delaware corporation
(“Stratus”), STRATUS PROPERTIES OPERATING CO., L.P., a Delaware limited
partnership (“SPOC”), CIRCLE C LAND, L.P., a Texas limited partnership (“Circle
C”), AUSTIN 290 PROPERTIES, INC., a Texas corporation (“Austin”), THE VILLAS AT
AMARRA DRIVE, L.L.C., a Texas limited liability company (“Amarra”), 210 LAVACA
HOLDINGS, L.L.C., a Texas limited liability company (“Lavaca”), MAGNOLIA EAST
149, L.L.C., a Texas limited liability company (“Magnolia”), STRATUS LAKEWAY
CENTER, L.L.C., a Texas limited liability company (“Lakeway”) (Stratus, SPOC,
Circle C, Austin, Amarra, Lavaca, Magnolia and Lakeway are sometimes referred to
in this Agreement severally as “Borrower” and jointly as “Borrowers”), and
COMERICA BANK (“Bank”).
RECITALS
A.    Borrowers desire to obtain certain credit facilities from the Bank, and
the Bank is willing to provide such credit facilities to and in favor of
Borrowers.
B.    Such credit facilities are subject to the terms and conditions set forth
herein and in every other Loan Document.
C.    This Agreement is entered into for purposes of renewing, extending,
amending, modifying, increasing and restating the credit facilities and
extensions of credit made pursuant to that certain Amended and Restated Loan
Agreement dated effective as of August 21, 2015, entered into by Bank and
certain of the Borrowers, as the same has heretofore been amended, restated and
modified from time to time (the “Amended and Restated Credit Agreement”), and
amending and restating the Original Credit Agreement in its entirety, and for
the other purposes provided in this Agreement.
D.    The Amended and Restated Credit Agreement was entered into for purposes of
renewing, extending, amending, modifying, increasing and restating the credit
facilities and extensions of credit made pursuant to that certain Loan Agreement
dated effective as of December 31, 2012, entered into by Bank and certain of the
Borrowers, as the same has heretofore been amended, restated and modified from
time to time (the “Original Credit Agreement”), and amending and restating the
Original Credit Agreement in its entirety.
E.    The Original Credit Agreement was entered into for purposes of renewing,
extending and modifying the credit facilities and extensions of credit made
pursuant to that certain Loan Agreement dated effective as of September 20, 2005
entered into by the Bank and Borrowers, as the same has heretofore been amended,
restated and modified from time to time (the “Initial Credit Agreement”) and
which Original Credit Agreement amended and restated the Initial Credit
Agreement in its entirety.




1





--------------------------------------------------------------------------------





AGREEMENT
NOW, THEREFORE, in consideration of the premises and the mutual promises herein
contained, Borrowers and Bank agree as follows:
SECTION 1.
DEFINITIONS

1.1    Defined Terms. The terms as used in this Agreement shall have the
meanings assigned to such terms in the Defined Terms Addendum or elsewhere in
this Agreement.
1.2    Accounting Terms. All accounting terms not specifically defined in this
Agreement shall be determined and construed in accordance with GAAP.
1.3    Singular and Plural. Where the context herein requires, the singular
number shall be deemed to include the plural, the masculine gender shall include
the feminine and neuter genders, and vice versa.
SECTION 2.
TERMS, CONDITIONS AND PROCEDURES FOR BORROWING

Subject to the terms, conditions and procedures of this Agreement and each other
Loan Document including, but not limited to, the terms, conditions and
procedures set forth in the Defined Terms Addendum and Loan Terms, Conditions
and Procedures Addendum, Bank agrees to make credit available to the Borrowers
on such dates and in such amounts as the Borrowers shall request from time to
time or as may otherwise be agreed to by Borrowers and Bank.
The Loan is a $60,000,000 revolving credit facility that is evidenced by the
Note and the other Loan Documents, and which is subject to the Letter of Credit
Sublimit. At no time shall the Letter of Credit Liabilities exceed $7,500,000
and Borrower shall not have the right to request Bank issue a new Letter of
Credit at any time the Letter of Credit Liabilities equals or exceeds
$7,500,000.
SECTION 3.
REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants as to itself and, as the context requires,
each Loan Party within its control, and such representations and warranties
shall be deemed to be continuing representations and warranties during the
entire life of this Agreement, and so long as Bank shall have any commitment or
obligation to make any Advances hereunder, and so long as any Indebtedness
remains unpaid and outstanding under any Loan Document, as follows:
3.1    Authority. Stratus and Austin are each a corporation. SPOC and Circle C
are each limited partnerships of which Stratus is an indirect or direct owner.
Amarra, Lavaca, Magnolia and Lakeway are each limited liability companies of
which Stratus is a direct or indirect owner. Each Loan Party is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and is duly qualified and authorized to do business in the state
where the Land it owns is located and in each other jurisdiction in which the
character of its assets or the nature of its business makes such qualification
necessary.


2





--------------------------------------------------------------------------------





3.2    Due Authorization. Each Loan Party has all requisite power and authority
to execute, deliver and perform its obligations under each Loan Document to
which it is a party or is otherwise bound, all of which have been duly
authorized by all necessary action, and are not in contravention of law or the
terms of any Loan Party’s organizational or other governing documents.
3.3    Title to Property. Each Loan Party has good title to all property and
assets purported to be owned by it, including those assets identified on the
Financial Statements most recently delivered by Borrowers to Bank, subject to
the Permitted Encumbrances.
3.4    Encumbrances. There are no Liens on, and no financing statements on file
with respect to, any of the property or assets of any Loan Party, except for
Permitted Encumbrances and any Liens or financing statements in favor of Bank.
3.5    Subsidiaries. As of the date hereof, none of the Borrowers has any
Subsidiaries, except as set forth in Schedule 3.5, which Schedule sets forth the
percentage of ownership of such Borrower in each such Subsidiary as of the date
of this Agreement.
3.6    Taxes. Each Loan Party (i) has filed, on or before their respective
delinquency dates, all federal, state, local and foreign tax returns that are
required to be filed, or has obtained extensions for filing such tax returns,
(ii) is not delinquent in filing such returns in accordance with such
extensions, and (iii) has paid all taxes which have become due pursuant to those
returns or pursuant to any assessments received by any such party, as the case
may be, to the extent such taxes have become due, except to the extent such tax
payments are being actively and diligently contested in good faith by
appropriate proceedings, and, if requested by Bank, have been bonded or reserved
in an amount and manner satisfactory to Bank. Further, no Loan Party knows of
any additional assessments in respect of any such taxes and related liabilities.
3.7    No-Defaults. There exists no default (or event which, with the giving of
notice or passage of time, or both, would result in a default) under the
provisions of any instrument or agreement evidencing, governing, securing or
otherwise relating to any Debt of any Loan Party or pertaining to any of the
Permitted Encumbrances (other than Contested Items) except to the extent that
any such failure has been waived or that such failure to comply would not have a
Material Adverse Effect.
3.8    Enforceability of Agreement and Loan Documents. Each Loan Document has
been duly executed and delivered by duly authorized officer(s) or other
representative(s) of each Loan Party that is a party thereto, and constitutes
the valid and binding obligations of each such Loan Party, enforceable in
accordance with their respective terms, except to the extent that enforcement
thereof may be limited by applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally at the time in effect.
3.9    Non-contravention. The execution, delivery and performance by each Loan
Party of the Loan Documents to which such Loan Party is a party or otherwise
bound, are not in contravention of the terms of any indenture, agreement or
undertaking to which any such Loan


3





--------------------------------------------------------------------------------





Party is a party or by which it is bound, except to the extent that such terms
have been waived or that failure to comply with any such terms would not have a
Material Adverse Effect.
3.10    Actions, Suits, Litigation or Proceedings. Except as shown on Schedule
3.10, there is no Material Litigation, and, to the best knowledge of each
Borrower, no Loan Party is under investigation by, or is operating under any
restrictions imposed by, any Governmental Authority.
3.11    Compliance with Laws. To the best knowledge of each Borrower, each Loan
Party has complied with all applicable Governmental Requirements, including,
without limitation, Environmental Laws, to the extent that failure to so comply
could have a Material Adverse Effect.
3.12    Consents, Approvals and Filings, Etc. Except as have been previously
obtained or as otherwise expressly provided in this Agreement, no authorization,
consent, approval license, qualification or formal exemption from, nor any
filing, declaration or registration with, any Governmental Authority and no
material authorization, consent or approval from any other Person, is required
in connection with the execution, delivery and performance by each Loan Party of
any Loan Document to which it is a party. All such authorizations, consents,
approvals, licenses, qualifications, exemptions, filings, declarations and
registrations which have previously been obtained or made, as the case may be,
are in full force and effect and are not the subject of any attack, or to the
best knowledge of each Borrower, any threatened attack, in any material respect,
by appeal, direct proceeding or otherwise.
3.13    Contracts, Agreements and Leases. To each Borrower’s best knowledge and
after due inquiry, no Loan Party is in default (beyond any applicable period of
grace or cure) in complying with any provision of any material contract,
agreement, indenture, lease or instrument to which it is a party or by which it
or any of its properties or assets are bound, where such default would have a
Material Adverse Effect. To each Borrower’s knowledge, each such material
contract, commitment, undertaking, agreement, indenture and instrument is in
full force and effect and is valid and legally binding.
3.14    ERISA. Except as shown on Schedule 3.14, no Loan Party maintains or
contributes to any employee benefit plan subject to Title IV of ERISA.
Furthermore, no Loan Party has incurred any accumulated funding deficiency
within the meaning of ERISA or incurred any liability to the PBGC in connection
with any employee benefit plan established or maintained by such Loan Party, and
no reportable event or prohibited transaction, as defined in ERISA, has occurred
with respect to such plans.
3.15    No Investment Company. No Loan Party is an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, nor is any Loan
Party “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
3.16    No Margin Stock. No Loan Party is engaged principally, or as one of its
important activities, directly or indirectly, in the business of extending
credit for the purpose of purchasing or carrying margin stock, and none of the
proceeds of the Loan will be used, directly or indirectly,


4





--------------------------------------------------------------------------------





to purchase or carry any margin stock or made available by any Loan Party in any
manner to any other Person to enable or assist such Person in purchasing or
carrying margin stock, or otherwise used or made available for any other purpose
which might violate the provisions of Regulations G, T, U, or X of the Board of
Governors of the Federal Reserve System.
3.17    Environmental Representations.
(a)    No Loan Party has received any notice of any violation of any
Environmental Law(s); and no Loan Party is a party to any litigation or
administrative proceeding, nor, so far as is known by any Borrower, is any
litigation or administrative proceeding threatened against any Loan Party which,
in any event, (i) asserts or alleges that any Loan Party violated any
Environmental Law(s), (ii) asserts or alleges that any Loan Party is required to
clean up, remove or take any other remedial or response action due to the
disposal, depositing, discharge, leaking or other release of any Hazardous
Materials, or (iii) asserts or alleges that any Loan Party is required to pay
all or a portion of any past, present or future clean-up, removal or other
remedial or response action which arises out of or is related to the disposal,
depositing, discharge, leaking or other release of any Hazardous Materials by
any Loan Party, and which in each case of (i)-(iii), either singularly or in the
aggregate, could have a Material Adverse Effect.
(b)    To Borrowers’ knowledge, there are no conditions existing currently which
could subject any Loan Party to damages, penalties, injunctive relief or
clean-up costs under any applicable Environmental Law(s), or which require, or
are likely to require, clean-up, removal, remedial action or other response
pursuant to any applicable Environmental Law(s) by any Loan Party, and which, in
any event, either singularly or in aggregate, could have a Material Adverse
Effect.
(c)    No Loan Party is subject to any judgment, decree, order or citation
related to or arising out of any applicable Environmental Law(s), which, either
singularly or in the aggregate, could have a Material Adverse Effect; and, to
Borrowers’ knowledge, no Loan Party has been named or listed as a potentially
responsible party by any Governmental Authority in any matter arising under any
applicable Environmental Law(s), except as disclosed in Schedule 3.17, and, in
the event that any such matters are disclosed in said Schedule 3.17 they will
not, either singularly or in the aggregate, have a Material Adverse Effect.
(d)    Each Loan Party has all permits, licenses and approvals required under
applicable Environmental Laws, where the failure to so obtain or maintain any
such permits, licenses or approvals could have a Material Adverse Effect.
3.18    Accuracy of Information. The Financial Statements previously furnished
to Bank have been prepared in accordance with GAAP and fairly present the
financial condition of Borrowers and, as applicable, the consolidated financial
condition of Borrowers and such other Person(s) as such Financial Statements
purport to present, and the results of their respective operations as of the
dates and for the periods covered thereby; and since the date(s) of said
Financial Statements, there has been no material adverse change in the financial
condition of Borrowers or any other Person


5





--------------------------------------------------------------------------------





covered by such Financial Statements. No Loan Party, nor any such other Person
has any material contingent obligations, liabilities for taxes, long-term leases
or long-term commitments not disclosed by, or reserved against in, such
Financial Statements. Each Loan Party is solvent, able to pay its respective
debts as they mature, has capital sufficient to carry on its business and has
assets the fair market value of which exceed its liabilities, and no Loan Party
will be rendered insolvent, under-capitalized or unable to pay debts generally
as they become due by the execution or performance of any Loan Document to which
it is a party or by which it is otherwise bound.
3.19    Equity Ownership. As of May 31, 2018, Stratus’ entire issued and
outstanding capital stock consists of 8,153,370 shares of common stock, $.01 par
value; and the names of all Persons who own beneficially five percent (5%) or
more of such shares, together with the amount of such ownership, are set forth
in Schedule 3.19, Part 1 attached hereto. All of the partnership interests in
Circle C are owned beneficially and of record by the Persons and in the
amounts/percentages set forth in Schedule 3.19, Part 2 attached hereto. Austin’s
entire issued and outstanding capital stock consists of 1,000 shares of common
stock, $1.00 par value; and the names of all Persons who own beneficially five
percent (5%) or more of such shares, together with the amount of such ownership,
are set forth in Schedule 3.19, Part 4 attached hereto. All of the partnership
interests in SPOC are owned beneficially and of record by the Persons and in the
amounts/percentages set forth in Schedule 3.19, Part 3. All of the membership
interests in Amarra are owned as set forth in Schedule 3.19, Part 6 attached
hereto. All of the membership interests of Lavaca are owned as set forth in
Schedule 3.19, Part 7 attached hereto. All of the membership interests of
Magnolia are owned as set forth in Schedule 3.19, Part 8 attached hereto. All of
the membership interests of Lakeway are owned as set forth in Schedule 3.19,
Part 9 attached hereto. To the extent that any such partner is a corporation
(other than Stratus or Austin), limited liability company or partnership (other
than Circle C, Amarra, Lavaca, Magnolia or Lakeway), similar information with
respect to the beneficial and record owners of all equity ownership interests in
each such entity is set forth in Schedule 3.19, Part 3. There are no outstanding
options, warrants or rights to purchase, nor any agreement for the subscription,
purchase or acquisition of, any equity ownership interests of any Loan Party,
except described in Schedule 3.19, Part 5.
3.20    Business Loan. The Loan is a business loan transaction in the stated
amount solely for the purpose of carrying on the businesses of Borrowers and
none of the proceeds of the Loan will be used for the personal, family,
household or agricultural purposes of any Borrower.
3.21    Relationship. The relationship between each Borrower and Bank is solely
that of borrower and lender, and Bank has no fiduciary or other special
relationship with any Borrower or any other Loan Party, and no term or condition
of any of the Loan Documents shall be construed so as to deem the relationship
between any Borrower or any other Loan Party and Bank to be other than that of
borrower and lender.
3.22    Experience. The principals of each Borrower are knowledgeable
businessmen with experience in real estate transactions and real estate
financing. In all of their transactions with Bank, each Borrower and its
principals have been represented by (or have had the opportunity to be
represented by) legal counsel independent of Bank and independent of counsel for
Bank.


6





--------------------------------------------------------------------------------





3.23    Compliance with Laws. The Land and any Improvements thereon comply, in
all material respects, with all applicable Governmental Requirements and
restrictive covenants, including, without limitation, zoning laws, building
codes, handicap or disability legislation, and all rules, regulations and orders
relating thereto, and all Environmental Laws, and the use to which a Borrower is
using or intends to use its Land and Improvements complies with all Governmental
Regulations in all material respects, specifically including, but not limited
to, any and all land use and development entitlements and Municipal Utility
District requirements for the Primary Collateral and the Other Collateral, and
that such Borrower has taken all action necessary to preserve and maintain the
land use and development entitlements, and has taken no action which would cause
a loss of any such entitlements.
3.24    Access. Access by vehicles to the Land exists over paved roadways that
have been completed, dedicated to the public use and accepted by the appropriate
Governmental Authority, as applicable.
3.25    Statements. No certificate, statement, report or other information
delivered heretofore, concurrently herewith or hereafter by any Loan Party to
Bank in connection herewith, or in connection with any transaction contemplated
hereby, contains or will contain any untrue statement of a material fact or
fails to state any material fact necessary to keep the statements contained
therein from being materially misleading, and same were true, complete and
accurate as of the date hereof in all material respects.
3.26    Disclaimer of Permanent Financing. Each Borrower acknowledges and agrees
that Bank has not made any commitments, either express or implied, to extend the
terms of the Loan past its stated maturity date or to provide Borrowers with any
permanent financing, except to the extent, if any, that the same is expressly
stated in this Agreement and the other Loan Documents.
3.27    Not a Broker Or Dealer. No Loan Party is a “broker” or a “dealer” within
the meaning of the Securities Exchange Act of 1934, as amended from time to
time, and any rules or regulations promulgated thereunder.
SECTION 4.
AFFIRMATIVE COVENANTS

Each Borrower covenants and agrees that, so long as Bank is committed to make
any Advance or issue any Letter of Credit under this Agreement, and until all
instruments and agreements evidencing any Loan which is payable on demand or
which conditions Advances upon the Bank’s discretion are fully discharged and
terminated, and thereafter, so long as any Indebtedness remains outstanding, it
will, and, as applicable, it will cause each Loan Party within its control or
under common control to:
4.1    Preservation of Existence, Etc. Preserve and maintain its existence and
preserve and maintain such of its rights, licenses, and privileges as are
material to the business and operations conducted by it; qualify and remain
qualified to do business in each jurisdiction in which the Land it owns is
located and where such qualification is material to its business and operations
or ownership of its properties; continue to conduct and operate its business
substantially as conducted and operated during the present and preceding
calendar year; at all times maintain, preserve and protect all of its


7





--------------------------------------------------------------------------------





franchises and trade names and preserve all the remainder of its property and
keep the same in good repair, working order and condition; and from time to time
make, or cause to be made such repairs or betterments as Borrower is obligated
to make under any Governmental Requirements.
4.2    Keeping of Books. Keep proper books of record and account in which full
and correct entries shall be made of all of its financial transactions and its
assets and businesses so as to permit the presentation of financial statements
(including, without limitation, those Financial Statements to be delivered to
Bank pursuant to Section 4.3 hereof) prepared in accordance with GAAP; and
permit Bank, or its representatives, at reasonable times and intervals after
forty-eight (48) hours prior notice, at Borrowers’ cost and expense, to visit
any office of any Loan Party, discuss its financial matters with its officers,
employees, and independent certified public accountants, and by this provision,
each Borrower authorizes such officers, employees and accountants to discuss the
finances and affairs of any Loan Party and to examine any of its books and other
corporate records; provided, however, if no Event of Default exists, such visit
will not occur more often than four (4) times in any calendar year.
4.3    Reporting Requirements. Stratus shall furnish to Bank, or cause to be
furnished to Bank, the following:
(a)    As soon as possible, and in any event within five (5) calendar days after
becoming aware of the occurrence or existence of each Default or Event of
Default hereunder or of any Material Adverse Effect, a written statement of the
chief financial officer or other appropriate authorized representative of
Stratus, setting forth details of such Default, Event of Default or Material
Adverse Effect, and the action which Stratus has taken, or has caused to be
taken, or proposes to take, or to cause to be taken, with respect thereto.
(b)    As soon as available, and in any event within ninety (90) days after and
as of the end of each fiscal year of Stratus, audited consolidated Financial
Statements of Stratus, including a balance sheet, statement of operations,
statement of equity, statement of cash flows and disclosure of contingent
obligations, for and as of such fiscal year then ending, with comparative
numbers for the preceding fiscal year, in each case, prepared by Stratus or such
other Person, as applicable, and completed in such detail as Bank shall require,
and certified by the chief financial officer or other appropriate authorized
representative of Stratus or of such other Person, as applicable, as to
consistency with prior financial reports and accounting periods, accuracy and
fairness of presentation. Such audited Financial Statements shall be prepared in
accordance with GAAP and audited by independent certified public accountants of
recognized standing selected by Borrower and shall contain unqualified opinions
as to the fairness of the statements therein contained.
(c)    As soon as available, and in any event not later than sixty (60) days
after the start of each fiscal year of Stratus, the business plan of Stratus for
such forthcoming fiscal year.




8





--------------------------------------------------------------------------------





(d)    As soon as available, and in any event within forty-five (45) days after
the end of each calendar quarter, consolidated Financial Statements of Stratus
and, to the extent not covered in the Stratus Financial Statements, from such of
the other Loan Parties as may be required by the Bank, Consolidated, as
applicable, for and as of such reporting period, including a balance sheet,
statement of operations, statement of equity and statement of cash flows and
disclosure of contingent obligations for and as of such reporting period then
ending and for and as of that portion of the calendar year then ending, with
comparative numbers for the same period of the preceding calendar year, in each
case (except as provided in the next sentence), certified by the chief financial
officer or other appropriate authorized representative of Stratus and, as
applicable, each other Loan Party as to consistency with prior financial reports
and accounting periods, accuracy and fairness of presentation. Notwithstanding
the foregoing, included within such quarterly Financial Statements shall be an
SEC form 10-Q Financial Statement certified by the chief financial officer or
other appropriate authorized representative of Stratus, as applicable.
(e)    As soon as available, and in any event within forty-five (45) days after
the end of each calendar month, a statement of Stratus’ sales as of such
reporting period then ending and for and as of that portion of the calendar year
then ending, with comparative numbers for the same period of the preceding
calendar year, in each case, certified by the chief financial officer of Stratus
as to consistency with prior reports and accounting periods, accuracy and
fairness of presentation ended and the year-to-date.
(f)    As soon as available, and in any event within forty-five (45) days after
and as of the end of each calendar quarter, a statement of the status of MUD
Reimbursables and the MUD Reimbursables Value, Credit Banks and Credit Bank
Value, and Material Litigation as of such reporting period then ending certified
by the chief financial officer of Stratus as to accuracy and completeness.
(g)    Promptly upon receipt thereof, copies of all management letters and other
substantive reports submitted to any Loan Party by independent certified public
accountants in connection with any annual audit of any such party.
(h)    Within 30 days of filing the same, a copy of Stratus’ annual federal
income tax return.
(i)    Simultaneously with the Financial Statements to be delivered to Bank
pursuant to Section 4.3(b) above, a Compliance Certificate dated as of the end
of such year.
(j)    Promptly, and in form and detail reasonably satisfactory to Bank, such
other information as Bank may reasonably request from time to time.
4.4    Intentionally Omitted.
4.5    Further Assurances: Financing Statements. Furnish Bank, at Borrowers’
expense, upon Bank’s request and in form reasonably satisfactory to Bank, and
execute and deliver or cause


9





--------------------------------------------------------------------------------





to be executed and delivered, such additional pledges, assignments, mortgages,
lien instruments or other security instruments, consents, acknowledgments,
subordinations and financing statements covering any or all of the Mortgaged
Property pledged, assigned, mortgaged or encumbered pursuant to any Loan
Document, of every nature and description, whether now owned or hereafter
acquired by the Person providing such Mortgaged Property, together with such
other documents or instruments as Bank may require to effectuate more fully the
express purposes of any Loan Document.
4.6    Compliance with Leases. Comply with all material terms and conditions of
the Leases, if any, and all other lease or rental agreements covering any
premises or property (real or personal) wherein any of the Mortgaged Property is
or may be located, or covering any of the other material personal or real
property now or hereafter owned, leased or otherwise used by any Loan Party in
the conduct of its business, and any Governmental Requirement, except where the
failure to so comply could not cause a Material Adverse Effect.
4.7    Indemnification. Indemnify, defend and save Bank harmless from any and
all claims, losses, costs, damages, liabilities, obligations and expenses,
including, without limitation, reasonable attorneys’ fees, incurred by Bank by
reason of any Default or Event of Default, in defending or protecting the Liens
which secure or purport to secure all or any portion of the Indebtedness,
whether existing under any Loan Document or otherwise or the priority thereof,
any bodily injury or death or property damage occurring in or upon or in the
vicinity of the Mortgaged Property through any cause whatsoever or asserted
against them on account of any act performed or omitted to be performed
hereunder or on account of any transaction arising out of or in any way
connected with the Mortgaged Property or with this Agreement or any other Loan
Document, or in enforcing the obligations of any Borrower or any other Person
under or pursuant to any Loan Document, or in the prosecution or defense of any
action or proceeding concerning any matter growing out of or connected with the
Mortgaged Property or any Loan Document, INCLUDING ANY CLAIMS, LOSSES, COSTS,
DAMAGES, LIABILITIES, OBLIGATIONS, AND EXPENSES RESULTING FROM BANK’S OWN
NEGLIGENCE, EXCEPT AND TO THE EXTENT, BUT ONLY TO THE EXTENT, CAUSED BY BANK’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. Without limiting in any manner any of
the foregoing, it is specifically agreed that the obligations of Borrowers under
this section shall extend to any and all claims, losses, costs, damages,
liabilities, obligations and expenses, including, without limitation, reasonable
attorneys’ fees, incurred by Bank by reason that the legal description of any of
the Mortgaged Property in any Loan Document is incorrect in any respect or
because the Liens of any of the Deeds of Trust are other than first and prior
Liens, except to the extent any such Deed of Trust expressly recognizes that it
is not a first and prior Lien.
4.8    Governmental and Other Approvals. To the extent necessary to be in
compliance, comply with all Governmental Requirements in a timely matter and
apply for, obtain and/or maintain in effect, as applicable, all authorizations,
consents, approvals, licenses, qualifications, exemptions, filings,
declarations, and registrations (whether with any Governmental Authority,
securities exchange or otherwise) which are necessary in connection with the
execution, delivery and/or performance by any Loan Party of any Loan Document to
which it is a party, specifically including, but not limited to, the
entitlements necessary to develop the Mortgaged Property.


10





--------------------------------------------------------------------------------





4.9    Insurance. Each Borrower shall obtain and maintain or cause to be
obtained and maintained at such Borrower’s sole expense with respect to the
portions of the Mortgaged Property owned by it: (a) all-risk property insurance
with respect to all insurable Mortgaged Property, if any, against loss or damage
by fire, lightening, windstorm, explosion, hail, tornado and such hazards as are
presently included in so-called “all-risk” coverage and against such other
insurable hazards as Bank may reasonably require, in an amount not less than
100% of the full replacement cost, including the cost of debris removal, without
deduction for depreciation and sufficient to prevent Borrowers or Bank from
becoming a coinsurer; (b) if and to the extent any insurable Improvements are in
a special flood hazard area, a flood insurance policy in an amount equal to the
lesser of the principal balance of the Indebtedness or the maximum amount
available or the replacement cost of the insurable Mortgaged Property; (c)
commercial general public liability insurance, on an “occurrence” basis, for the
benefit of Borrowers with Bank named as loss payee in respect to the Land and
Improvements; (d) statutory worker’s compensation insurance with respect to any
work on or about the Mortgaged Property; and (e) such other insurance on the
insurable Mortgaged Property as may from time to time be reasonably required by
Bank and against other insurable hazards or casualties which at the time are
commonly insured against in the case of premises similarly situated, due regard
being given to the height, type, construction, location, use and occupancy of
buildings and improvements. All insurance policies shall be issued and
maintained by insurers, in amounts, with deductibles, and in form reasonably
satisfactory to Bank, and shall require not less than fifteen (15) days’ prior
written notice to Bank of any cancellation or material change of coverage. All
insurance policies maintained, or caused to be maintained, by a Borrower with
respect to any of the Mortgaged Property shall provide that each such policy
shall be primary without right of contribution from any other insurance that may
be carried by such Borrower or Bank and that all of the provisions thereof,
except the limits of liability, shall operate in the same manner as if there
were a separate policy covering each insured. If any insurer which has issued a
policy of title, hazard, liability or other insurance required pursuant to this
Agreement or any other Loan Document becomes insolvent or the subject of any
bankruptcy, receivership or similar proceeding or if Bank, in good faith,
believes that the financial responsibility of such insurer is or becomes
inadequate, the applicable Borrower shall, in each instance, promptly, upon the
request of Bank and at such Borrower’s expense, obtain and deliver to Bank a
certificate of insurance issued by another insurer, which insurer and policy
meet the requirements of this Agreement or such other Loan Document, as the case
may be and shall furnish a copy of the policy upon Bank’s request. Without
limiting the discretion of Bank with respect to required endorsements to
insurance policies, all such policies for loss of or damage to the Mortgaged
Property shall contain a standard mortgage clause (without contribution) naming
Bank as mortgagee with loss proceeds payable to Bank notwithstanding (i) any
act, failure to act or negligence of or violation of any warranty, declaration
or condition contained in any such policy by any named insured; (ii) the
occupation or use of the Mortgaged Property for purposes more hazardous than
permitted by the terms of any such policy; (iii) any foreclosure or other
similar action by Bank under the Loan Documents; or (iv) any change in title to
or ownership of the Mortgaged Property or any portion thereof, such proceeds to
be held for application as provided in the Loan Documents. The originals of each
initial insurance policy (or to the extent permitted by Bank, a copy of the
original policy and a satisfactory certificate of insurance) shall be delivered
to Bank at the time of execution of this Agreement, with no delinquent premium
payments, and each renewal certificate shall be delivered to Bank prior to the
expiration of the policy it renews or


11





--------------------------------------------------------------------------------





replaces with no delinquent premium payments; provided that all insurance
premiums shall be prepaid on an annual basis. Borrower shall pay all premiums on
policies required hereunder as they become due and payable. If any loss occurs
at any time when Borrower has failed to perform any Borrower’s covenants and
agreements in this Paragraph, Bank shall nevertheless be entitled to the benefit
of all insurance covering the loss and held by or for all Borrowers, to the same
extent as if it had been made payable to Bank. Upon any foreclosure hereof or
transfer of title to the Mortgaged Property in extinguishment of the whole or
any part of the Indebtedness, all of Borrowers’ right, title and interest in and
to the insurance policies referred to in this Paragraph (including unearned
premiums) and all proceeds payable thereunder shall thereupon vest in the
purchaser at foreclosure or other such transferee, to the extent permissible
under such policies. Bank shall have the right (but not the obligation) to make
proof of loss for, settle and adjust any claim under, and receive the proceeds
of, all insurance for loss of or damage to the Mortgaged Property, and the
expenses incurred by Bank in the adjustment and collection of insurance proceeds
shall be a part of the Indebtedness, shall be due and payable to Bank on demand
and shall bear interest from the date paid by Bank until reimbursed at the
highest rate of interest applicable to any of the Indebtedness (but not in
excess of the highest rate permitted by applicable law). Bank and Bank’s
employees are each irrevocably appointed attorney-in-fact for Borrowers and are
authorized to adjust and compromise each loss without the consent of Bank, to
collect, receive and receipt for all insurance proceeds in the name of Bank
and/or Borrowers, and to endorse Borrowers’ name upon any check in payment of
the loss. Bank shall not be, under any circumstances, liable or responsible for
failure to collect or exercise diligence in the collection of any of such
proceeds or for the obtaining, maintaining or adequacy of any insurance or for
failure to see to the proper application of any amount paid over to any
Borrower.
4.10    Compliance with ERlSA. In the event that any Loan Party or any of its
Subsidiaries maintain(s) or establish(es) a Pension Plan subject to ERISA, (a)
comply in all material respects with all requirements imposed by ERISA as
presently in effect or hereafter promulgated, including, but not limited to, the
minimum funding requirements thereof; (b) promptly notify Bank upon the
occurrence of a “reportable event” or “prohibited transaction” within the
meaning of ERlSA, or that the PBGC or any Loan Party has instituted or will
institute proceedings to terminate any Pension Plan, together with a copy of any
proposed notice of such event which may be required to be filed with the PBGC;
and (c) furnish to Bank (or cause the plan administrator to furnish Bank) a copy
of the annual return (including all schedules and attachments) for each Pension
Plan covered by ERlSA, and filed with the Internal Revenue Service by any Loan
Party not later than thirty (30) days after such report has been so filed.
4.11    Environmental Covenants.
(a)    Comply with all applicable Environmental Laws in all material respects,
including, but not limited to, the demolition of any existing house or other
buildings, in accordance with, and to the extent required by, Texas Department
of Health Regulations, and maintain all permits, licenses and approvals required
under applicable Environmental Laws, where the failure to do so could have a
Material Adverse Effect. Further, Borrower acknowledges that certain petroleum
hydrocarbons have been released from Exxon and Shell Oil pipelines located on or
in the vicinity of the Land, and in the event the subsurface soil affected by
such releases on the Land are to be disturbed, Borrower will take such health


12





--------------------------------------------------------------------------------





and safety measures as necessary to protect any person coming into contact with
such releases, and all impacted soil resulting from site excavations will be
disposed of in accordance with applicable regulations.
(b)    Promptly notify Bank, in writing, as soon as any Borrower becomes aware
of any condition or circumstance which makes any of the environmental
representations or warranties set forth in this Agreement or any other Loan
Document incomplete, incorrect or inaccurate in any material respect as of any
date; and promptly provide to Bank, immediately upon receipt thereof, copies of
any material correspondence, notice, pleading, citation, indictment, complaint,
order, decree, or other document from any source asserting or alleging a
violation of any Environmental Laws by any Loan Party, or of any circumstance or
condition which requires or may require, a financial contribution by any Loan
Party, or a clean-up, removal, remedial action or other response by or on behalf
of any Loan Party, under applicable Environmental Law(s), or which seeks damages
or civil, criminal or punitive penalties from any Loan Party or any violation or
alleged violation of Environmental Law(s).
(c)    Borrower hereby agrees to indemnify, defend and hold Bank, and any of
Bank’s past, present and future officers, directors, shareholders, employees,
representatives and consultants, harmless from any and all claims, losses,
damages, suits, penalties, costs, liabilities, obligations and expenses
(including, without limitation, reasonable legal expenses and attorneys’ fees,
whether inside or outside counsel is used) incurred or arising out of any claim,
loss or damage of any property, injuries to or death of any persons,
contamination of or adverse effects on the environment, or other violation of
any applicable Environmental Law(s), in any case, caused by any Loan Party or in
any way related to any property owned or operated by any Loan Party or due to
any acts of any Loan Party or any of its officers, directors, shareholders,
employees, consultants and/or representatives, INCLUDING ANY CLAIMS, LOSSES,
DAMAGES, SUITS, PENALTIES, COSTS, LIABILITIES, OBLIGATIONS OR EXPENSES,
RESULTING FROM BANK’S OWN NEGLIGENCE; PROVIDED HOWEVER, THAT THE FOREGOING
INDEMNIFICATION SHALL NOT BE APPLICABLE, AND BORROWER SHALL NOT BE LIABLE FOR
ANY SUCH CLAIMS, LOSSES, DAMAGES, SUITS, PENALTIES, COSTS, LIABILITIES,
OBLIGATIONS OR EXPENSES, TO THE EXTENT (BUT ONLY TO THE EXTENT) THE SAME ARISE
OR RESULT FROM ANY GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF BANK OR ANY OF ITS
AGENTS OR EMPLOYEES.
4.12    Bank’s Expenses. Pay or reimburse to Bank on demand all costs and
expenses of Bank, including, without limitation, reasonable attorneys’ fees and
legal expenses, incurred in connection with the preparation, execution,
delivery, administration and performance of the Loan Documents, the Mortgaged
Property, and the transactions contemplated by this Agreement including, without
limitation, title insurance and examination charges, survey costs, insurance
premiums, filing and recording fees, attorneys’ fees and expenses, and other
expenses payable to third parties incurred by Bank in connection with the
consummation of the transactions contemplated by this Agreement.


13





--------------------------------------------------------------------------------





4.13    Surveys. Furnish Bank from time to time at the request of Bank but no
more often than once per year, at Borrowers’ expense recertified and updated
Surveys of the Primary Collateral. All Surveys shall be in form and substance
reasonably acceptable to Bank.
4.14    Estoppel Certificates. Deliver to Bank, within ten (10) days after
request therefor, estoppel certificates or written statements, duly
acknowledged, stating to Borrowers’ knowledge after diligent inquiry, the amount
that has then been advanced to Borrowers under this Agreement, the amount due on
the Note, and whether any offsets or defenses exist against the Note or any of
the other Loan Documents.
4.15    Personalty and Fixtures. Deliver to Bank, on demand, any contracts,
bills of sale, statements, receipted vouchers or agreements under which any
Borrower claims title to any items of personal property incorporated in any
Improvements or subject to the lien of any of the Deeds of Trust or to the
security interest of any of the Security Agreements.
4.16    Leases. Deliver to Bank executed copies of all Leases; and all said
Leases will contain a written provision reasonably acceptable to Bank whereby
all rights of the tenant in the Lease and the Mortgaged Property are
subordinated to the liens and security interests granted in the Loan Documents.
Furthermore, if requested by Bank, Borrowers shall cause to be executed and
delivered to Bank a Subordination, Non-Disturbance and Attornment Agreement, in
form and substance reasonably acceptable to Bank, relating to each Lease and
fully executed by Bank, Borrowers and such tenant.
4.17    Approval to Lease Required. Borrowers will obtain the prior written
consent of Bank as to the form and substance of each proposed Lease specifically
including, but not limited to, any ground lease transaction, and of each
prospective tenant prior to entering into any such Lease, which approval will
not be unreasonably withheld, conditioned or delayed.
4.18    Brokers. Pay all fees, commissions and other compensation payable to all
brokers, if any, involved in this transaction at or prior to the disbursement of
the Initial Advance, except for any brokers expressly contracted with by Bank.
Borrowers hereby agree to indemnify and hold harmless Bank from and against any
loss, damage, expense or claims of brokers (except for brokers expressly
contracted with by Bank) arising by reason of the execution hereof or the
consummation of the transactions contemplated hereby, including but not limited
to, any transactions involving or relating to any Lease.
4.19    Appraisals. Supply Bank, at Borrowers’ expense, with new or recertified
Appraisals from time to time upon Bank’s request; provided, (i) such Appraisals
shall be updated at least one time every two (2) years and (ii) so long as no
Default or Event of Default shall have occurred and be continuing, Borrowers
shall not be obligated to pay for any such Appraisals more frequently than once
during any calendar year; subject, however, to the updated information regarding
reconciliation of value as may be required by Bank in connection with a partial
release, as more fully set forth in Addendum 3 (a “Partial Release”). Without
limiting the foregoing in any manner, Borrower may, from time to time and at its
cost and expense, and without affecting Bank’s right to require any updated
Appraisal pursuant to this Section 4.19, obtain and deliver to Bank new


14





--------------------------------------------------------------------------------





Appraisals or updates of existing Appraisals, provided such Appraisals comply
with the requirements of this Agreement, for the purposes of updating the
Borrowing Base Limitation.
4.20    Financial Covenants. Maintain compliance with the following financial
covenants on a consolidated basis:
(a)     Maintain a Net Asset Value at all times of not less than $125,000,000.
(b)    Maintain a Debt-to-Gross Asset Value at all times of less than 50%
The foregoing covenants shall be (i) computed on a consolidated basis, (ii)
tested at the end of each calendar year, (iii) and certified to in the
Compliance Certificate required to be delivered to Bank pursuant to Section
4.3(i) above.
4.21    Post-Closing Obligations.
(a)    On or before August 31, 2018, Borrower shall provide to Bank a “Consent
to Assignment” in form and substance reasonably acceptable to Bank for each of
the MUD Districts provided on Exhibit D attached hereto to the extent that such
MUD District has any remaining or will have any future reimbursement
obligations, each being executed by the applicable MUD District.
(b)    On or before August 31, 2018, Borrower shall use best efforts to obtain a
Subordination Agreement in form and substance reasonably acceptable to Bank
subordinating that certain Profits Participation Agreement (and its rights
therein) dated August 22, 2014 to the Loan.
4.22    Loan-to-Value Ratio. The Loan-to-Value Ratio, as determined by Bank
based on Appraisals obtained by Bank in accordance with this Agreement shall be
less than or equal to 50%. If, at any time after the date of this Agreement,
Bank obtains new Appraisals pursuant to the terms of this Agreement, and such
Appraisals reflect that a Loan-To-Value Ratio exceeding 50%, Borrowers shall
make a mandatory prepayment of principal under the Note in an amount necessary
to reduce the Loan-To-Value Ratio to 50%, which payment shall be due within
thirty (30) days after Bank delivers to Borrowers a written request therefor.
SECTION 5.    NEGATIVE COVENANTS
Each Borrower covenants and agrees that, so long as Bank is committed to make
any Advance or issue any Letter of Credit under this Agreement and until all
instruments and agreements evidencing any Loan which is payable on demand or
which conditions Advances upon the Bank’s discretion are fully discharged and
terminated and, thereafter, so long as any Indebtedness remains outstanding, it
will not, and it will not allow any Loan Party within its control to, without
the prior written consent of the Bank:
5.1    Capital Structure, Business Objects or Purpose. Purchase, acquire or
redeem any of its equity ownership interests, or enter into any reorganization
or recapitalization or reclassify its equity ownership interests, or make any
material change in its capital structure or general business


15





--------------------------------------------------------------------------------





objects or purpose. Notwithstanding the foregoing, Borrowers may repurchase up
to $1,000,000.00 of the outstanding common stock of Stratus.
5.2    Mergers or Dispositions. Change its name, enter into any merger or
consolidation, whether or not the surviving entity thereunder, or sell, lease,
transfer, relocate or dispose of all, substantially all, or any material part of
its assets (whether in a single transaction or in a series of transactions),
except as expressly permitted under this Agreement or the other Loan Documents.
5.3    Guaranties. Guarantee, endorse, or otherwise become secondarily liable
for or upon the obligations or Debt of others (whether directly or indirectly),
except:
a.guaranties in favor of and satisfactory to Bank;
b.endorsements for deposit or collection in the ordinary course of business;
c.guaranties of carve-outs of non-recourse liabilities in connection with
permanent financing of projects owned by Subsidiaries of Borrowers
(collectively, the "Guaranties of Non-Recourse Carve-Out Liabilities").
d.Guaranty Agreement dated June 27, 2014 partially guarantying indebtedness in
the original principal amount of $6,000,000.00 for the benefit of PlainsCapital
Bank;
e.Guaranty Agreement dated June 5, 2016 guarantying certain renovation
obligations for the benefit of Goldman Sachs Mortgage Company;
f.Guaranty Agreement dated August 5, 2016 in the original principal amount of
$9,945,272 for the benefit of Southside Bank;
g.Guaranty of Master Leases Agreement dated February 17, 2017 guarantying
certain master lease obligations for the benefit of FHF I Oaks at Lakeway, LLC;
h.Guaranty Agreement dated April 28, 2017 in the original principal amount of
$26,310.482.00 for the benefit of Southside Bank;
i.Guaranty Agreement dated September 1, 2017 in the original principal amount of
$36,759,000.00 for the benefit of Southside Bank; and
j.Guaranty Agreement dated June 19, 2018 in the original principal amount of
$26,000,000.00 and including certain completion oblgations for the benefit of
Texas Commerce Bank, National Association.
5.4    Debt. Become or remain obligated for any Debt, except:
k.Indebtedness and other Debt from time to time outstanding and owing to Bank;


16





--------------------------------------------------------------------------------





l.Unsecured trade, utility or non-extraordinary accounts payable arising in the
ordinary course of business and other unsecured Debt of Borrower or the Loan
Parties on a Consolidated basis at any one time not to exceed $500,000.00;
m.Guaranties of Non-Recourse Carve-Out Liabilities and any guaranties for the
benefit of Bank with regard to other loans to Subsidiaries of Borrowers or any
other Loan Party (except as expressly provided below), contingent liabilities of
Borrowers incurred on or after the date hererof, on a consolidated basis at any
one time, not to exceed $20,000,000.00;
n.Guaranty Agreement dated June 27, 2014 partially guarantying indebtedness in
the original principal amount of $6,000,000.00 for the benefit of PlainsCapital
Bank;
o.Guaranty Agreement dated June 5, 2016 guarantying certain renovation
obligations for the benefit of Goldman Sachs Mortgage Company;
p.Guaranty Agreement dated August 5, 2016 in the original principal amount of
$9,945,272 for the benefit of Southside Bank;
q.Guaranty of Master Leases Agreement dated February 17, 2017 guarantying
certain master lease obligations for the benefit of FHF I Oaks at Lakeway, LLC;
r.Guaranty Agreement dated April 28, 2017 in the original principal amount of
$26,310.482.00 for the benefit of Southside Bank;
s.Guaranty Agreement dated September 1, 2017 in the original principal amount of
$36,759,000.00 for the benefit of Southside Bank;
t.Guaranty Agreement dated June 19, 2018 in the original principal amount of
$26,000,000.00 and including certain completion oblgations for the benefit of
Texas Commerce Bank, National Association;
u.Debt of a Related Party but only to the extent of the lesser of seventy-five
percent (75%) of the appraised value of the real estate project owned by such
Related Party or eighty percent (80%) of the total costs associated with the
real estate project owned by such Related Party;
v.Debt subordinated to the prior payment in full of the Indebtedness upon terms
and conditions approved in writing by Bank;
w.Debt outstanding as of the date hereof that is shown on the Financial
Statements previously delivered to Bank; and
x.Debt of any Loan Party to any other Loan Party.


17





--------------------------------------------------------------------------------





5.5    Encumbrances. Create, incur, assume or suffer or permit to exist any Lien
upon any of its property or assets, whether now owned or hereafter acquired,
except for Permitted Encumbrances.
5.6    Acquisitions. Except as expressly permitted under this Agreement,
purchase or otherwise acquire or become obligated for the purchase of all or
substantially all of the assets or business interests of any Person or any
shares of stock or other ownership interests of any Person or in any other
manner effectuate or attempt to effectuate an expansion of present business by
acquisition.
5.7    Dividends. Declare or pay dividends on, or make any other distribution
(whether by reduction of capital or otherwise) in respect of any shares of its
capital stock or other ownership interests, including but not limited to
dividends payable by Stratus or any dividends payable solely in stock except (a)
dividends payable by a Subsidiary of a Borrower to a Borrower or by the
Subsidiary of another Loan Party to such other Loan Party; or (b) the
redemption, repurchase or acquisition of any shares of its capital stock payable
upon an employee’s termination pursuant to its employee stock option,
repurchase, or similar plan; provided, however, that after giving effect to such
redemption, repurchase or acquisition, such Borrower or such other Loan Party,
as applicable, shall be in full compliance with the terms of this Agreement.
5.8    Investments. Except as otherwise permitted in Section 2.17 of Addendum 2,
make or allow to remain outstanding any investment (whether such investment
shall be of the character of investment in shares of stock, evidences of
indebtedness or other securities or otherwise) in, or any loans, advances or
extensions of credit to, any Person, other than:
(a)    Each Borrower’s current ownership in its respective Subsidiaries and
Related Parties; and
(b)    Acquisition of a new Subsidiary in connection with the acquisition of
additional land which otherwise qualifies for a Section 2.17 acquisition as
provided in Section 2.17 of Addendum 2 hereof; and
(c)    any investment in direct obligations of the United States of America or
any agency thereof, or in certificates of deposit issued by Bank, maintained
consistent with a Borrower’s or such Subsidiary’s business practices prior to
the date hereof; provided, that no such investment shall mature more than ninety
(90) days after the date when made or the issuance thereof.
5.9    Transactions with Affiliates. Enter into any transaction with any of
their stockholders, officers, employees, partners or any of their Affiliates or
Related Parties, except subject to the terms hereof, transactions in the
ordinary course of business and on terms not less favorable than would be usual
and customary in similar transactions between Persons dealing at arm’s length,
or transfer any assets to any Related Party which is not a Borrower hereunder
without Bank’s prior consent.


18





--------------------------------------------------------------------------------





5.10    Defaults on Other Obligations. Fail to perform, observe or comply duly
with any covenant, agreement or other obligation to be performed, observed or
complied with by any Loan Party, subject to any grace or cure periods provided
therein, which failure could have a Material Adverse Effect.
5.11    Prepayment of Debt. Use proceeds of the Loan to prepay (or take any
actions which impose an obligation to prepay) any Debt, except the Indebtedness,
taxes, trade debt of Borrowers incurred in the ordinary course of business and
for the other purposes set forth in Section 2.4 of Addendum 2 hereof.
5.12    Pension Plans. Except in compliance with this Agreement, enter into,
maintain, or make contribution to, directly or indirectly, any Pension Plan that
is subject to ERISA.
5.13    Subordinate Indebtedness. Subordinate any indebtedness due to it from
any Person to indebtedness of other creditors of such Person.
5.14    No Further Negative Pledges. Enter into or become subject to any
agreement (other than this Agreement or the Loan Documents) (a) prohibiting the
guaranteeing by any Loan Party of any obligations, (b) prohibiting the creation
or assumption of any Lien upon the properties or assets of any Loan Party,
whether now owned or hereafter acquired or (c) requiring an obligation to become
secured (or further secured) if another obligation is secured or further
secured.
5.15    No License Restrictions. Permit any restriction in any license or other
agreement that restricts any Borrower or any other Loan Party from granting a
Lien to Bank upon any of any Borrower’s or such other Loan Party’s rights under
such license or agreement.
5.16    No Transfers to Related Parties. Transfer or permit any transfer of any
assets of any Borrower to any Related Party for non-project related purposes.
5.17    Change in Management. Not permit any change in the management of
Borrowers, unless such change in management is the result of a replacement for
normal attrition, retirement, death or incapacity and within a reasonable period
following such change, Borrowers have provided for the replacement of such
manager to Bank’s reasonable satisfaction; provided, further, Borrowers shall
promptly notify Bank in writing of the occurrence of any change in the
management of any Borrower.
5.18    Negative Pledge. To convey, transfer or assign any portion of Lots 25
and 26, Block E, R.C. LAMBIE’S SUBDIVISION OF VOSS ADDITION OUTLOT 71, DIVISION
O, a subdivision in Travis County, Texas, according to the map or plat thereof,
recorded in Volume 3, Page(s) 85 of the Plat Records of Travis County, Texas
(the “Flores/Waller Land”) or otherwise encumber or grant a deed of trust lien
against the Flores/Waller Land. SPOC covenants and agrees that, SPOC has and
will maintain throughout the term of the Loan good and indefeasible title to the
Flores/Waller Land in fee simple, clear of any liens, charges, encumbrances,
security interests, claims, easements, restrictions, options, leases, covenants,
and other rights, titles, interests, or estates of any nature whatsoever.


19





--------------------------------------------------------------------------------





SECTION 6.    EVENTS OF DEFAULT
6.1    Events of Default. The occurrence or existence of any one or more of the
following conditions or events shall constitute an “Event of Default” hereunder:
(a)    Non-payment of any principal, interest or other sum due under the terms
of this Agreement, the Note, or under any other Loan Document when due in
accordance with the terms hereof or thereof, which non-payment continues for
five (5) days beyond its due date.
(b)    Default by any Borrower in the observance or performance of any of the
other conditions, covenants or agreements of Borrowers set forth in this
Agreement or under any other Loan Document, which default continues for thirty
(30) days following the date on which written notice is delivered by Bank to
Borrower with respect to such default or event of default; provided, however,
that such thirty (30) day period will be extended for up to ninety (90) days in
Bank’s sole discretion so long as a Borrower commences to cure such default
during such thirty (30) day period and thereafter diligently prosecutes such
cure to completion.
(c)    Any representation or warranty made by any Loan Party in any Loan
Document shall be untrue or incorrect in any material respect at the time given;
provided that it will not be an Event of Default hereunder if (i) Borrower
believed that any such representation or warranty was true when made, (ii) such
representation or warranty is susceptible of being cured and made true and
correct and (iii) within thirty (30) days after receipt of written notice
Borrower takes whatever action is required so that such representation or
warranty is made true and correct within such thirty (30) day period.
(d)    Any default by any Loan Party, in the payment of any Debt (other than
Debt owing to Bank) in an individual amount of $50,000.00 or greater, or in an
aggregate amount exceeding $100,000.00, or in the material observance or
performance of any conditions, covenants or agreements related or given with
respect thereto which is not a proper Contested Item, and, in each such case,
continuation thereof beyond any applicable grace or cure period.
(e)    Intentionally omitted.
(f)    The rendering of one or more judgments or decrees for the payment of
money, against any Loan Party, and such judgment(s) or decree(s) has not been
vacated, bonded or stayed, by appeal or otherwise, for a period of sixty (60)
consecutive days after the date of final entry.
(g)    The failure by any Loan Party, to meet the minimum funding requirements
under ERISA with respect to any Pension Plan established or maintained by it;
the occurrence of any “reportable event”, as defined in ERISA, which could
constitute grounds for termination by the PBGC of any Pension Plan or for the
appointment by the appropriate United States District Court of a trustee to
administer such Pension Plan, and such reportable event is not corrected and
such determination is not revoked within sixty (60) days after


20





--------------------------------------------------------------------------------





notice thereof has been given to the plan administrator or any Loan Party, as
the case may be; or the institution of any proceedings by the PBGC to terminate
any such Pension Plan or to appoint a trustee by the appropriate United States
District Court to administer any such Pension Plan.
(h)    If any Loan Party, becomes insolvent or generally fails to pay, or admits
in writing its inability to pay, its debts as they mature, or applies for,
consents to, or acquiesces in the appointment of a trustee, receiver,
liquidator, conservator or other custodian for any Loan Party, or a substantial
part of its property, or makes a general assignment for the benefit of
creditors; or in the absence of such application, consent or acquiescence, a
trustee, receiver, liquidator, conservator or other custodian is appointed for
any Loan Party, or for a substantial part of its property, and the same is not
discharged within sixty (60) days; or any bankruptcy, reorganization, debt
arrangement, or other proceedings under any bankruptcy or insolvency law, or any
dissolution or liquidation proceeding, is instituted by or against any Loan
Party, and, if instituted against any Loan Party, the same is consented to or
acquiesced in by any such Loan Party or otherwise is not dismissed for sixty
(60) days; or any warrant of attachment is issued against any substantial part
of the property of any Loan Party, which is not released within thirty (30) days
of service thereof.
(i)    If any Loan Document shall be terminated, revoked, or otherwise rendered
void or unenforceable, in any case, without Bank’s prior written consent and
Borrower fails to re-execute same within five (5) days of written notice
requesting same.
(j)    Any Borrower shall dissolve, terminate or liquidate, or merge with or be
consolidated into any other entity without Bank’s prior written consent.
(k)    Without the Bank’s prior written consent, any Borrower creates, places,
or permits to be created or placed, or through any act or failure to act,
acquiesces in the placing of, or allows to remain, any Lien with respect to the
Mortgaged Property, or any portion thereof, other than the Permitted
Encumbrances and, in the case of non-consensual Liens, such Borrower fails to
cure same or bond around such lien in accordance with applicable Governmental
Requirements and otherwise in a manner acceptable to Bank within forty-five (45)
days from the date incurred.
(l)    Except as otherwise expressly permitted under the Loan Documents, any
Borrower sells, conveys, transfers or assigns all or any portion of the
Mortgaged Property other than to a Loan Party and the Mortgaged Property remains
subject to the Lien in favor of the Bank.
(m)    There is a transfer, sale, assignment or conveyance of any beneficial
interest in any Borrower or any entity that directly or indirectly holds a
beneficial interest in any Borrower, except for Permitted Dispositions.
(n)    Any Borrower abandons all or any portion of the Mortgaged Property.


21





--------------------------------------------------------------------------------





(o)    Bank deems itself insecure, believing in good faith that the prospect of
payment or performance of any of the Indebtedness is materially impaired.
(p)    The failure of Borrowers to deposit with Bank any required Borrower’s
Deposit within ten (10) days after Bank shall have made demand for such a
Borrower’s Deposit.
6.2    Remedies Upon Event of Default. Upon the occurrence and at any time
during the existence or continuance of any Event of Default, but without
impairing or otherwise limiting the Bank’s right to demand payment of all or any
portion of the Indebtedness which is payable on demand, at Bank’s option, Bank
may give notice to Borrowers declaring all or any portion of the Indebtedness
remaining unpaid and outstanding, whether under the Note or otherwise, to be due
and payable in full without presentation, demand, protest, notice of dishonor,
notice of intent to accelerate, notice of acceleration or other notice of any
kind, all of which are hereby expressly waived, whereupon all such Indebtedness
shall immediately become due and payable. Furthermore, upon the occurrence of a
Default or Event of Default and at any time during the existence or continuance
of any Default or Event of Default, but without impairing or otherwise limiting
the right of Bank, if reserved under any Loan Document, to make or withhold
financial accommodations at its discretion, to the extent not yet disbursed, any
commitment by Bank to make any further Advances to Borrowers or issue any
further Letters of Credit for any Borrower’s account under this Agreement shall
automatically terminate; provided, should such Default or Event of Default be
cured to Bank’s satisfaction, Bank may, but shall be under no obligation to,
reinstate any such commitment by written notice to Borrowers. Notwithstanding
the foregoing, in the case of an Event of Default under Section 6.1(i), and
notwithstanding the lack of any notice, demand or declaration by Bank, the
entire Indebtedness remaining unpaid and outstanding shall become automatically
due and payable in full, and any commitment by Bank to make any further Advances
to Borrowers or issue any further Letters of Credit for any Borrower’s account
shall be automatically and immediately terminated, without any requirement of
notice or demand by Bank upon Borrowers, each of which are hereby expressly
waived by Borrowers. Bank may, without waiving any Default or Event of Default,
advance Loan proceeds to correct Borrowers’ violation giving rise to the Event
of Default. Any Loan proceeds so advanced will either, at Bank’s option, be
evidenced by the Note or constitute Indebtedness of Borrowers to Bank payable on
demand, bearing interest at the Default Rate from the date advanced by Bank. All
such demand indebtedness will be a part of the Indebtedness and will be secured
by the liens and security interests of the Loan Documents. Each Loan Party that
is a partnership agrees that Bank is not required to comply with Section 3.05(d)
of the Texas Revised Partnership Act and agrees that Bank may proceed directly
against one or more general (but not limited) partners or their property without
first seeking satisfaction from partnership property. The foregoing rights and
remedies are in addition to any other rights, remedies and privileges Bank may
otherwise have or which may be available to it, whether under this Agreement,
any other Loan Document, by law, or otherwise.
6.3    Setoff. In addition to any other rights or remedies of Bank under any
Loan Document, by law or otherwise, upon the occurrence and during the
continuance or existence of any Event of Default, Bank may, at any time and from
time to time, without notice to Borrowers (any requirements for such notice
being expressly waived by Borrowers), setoff and apply against any or all of the
Indebtedness (whether or not then due), any or all deposits (general or special,
time or demand,


22





--------------------------------------------------------------------------------





provisional or final), including, without limitation, any Borrower’s Deposit, at
any time held by Borrowers and other indebtedness at any time owing by Bank to
or for the credit or for the account of Borrowers, and any property of
Borrowers, from time to time in possession or control of Bank, irrespective of
whether or not Bank shall have made any demand hereunder or for payment of the
Indebtedness and although such obligations may be contingent or unmatured, and
regardless of whether any Mortgaged Property then held by Bank is adequate to
cover the Indebtedness. The rights of Bank under this Section are in addition to
any other rights and remedies (including, without limitation, other rights of
setoff) which Bank may otherwise have. Borrowers hereby grant Bank a Lien on and
security interest in all such deposits, indebtedness and other property as
additional collateral for the payment and performance of the Indebtedness.
6.4    Waiver of Certain Laws. To the extent permitted by applicable law,
Borrowers hereby agree to waive, and do hereby absolutely and irrevocably waive
and relinquish, the benefit and advantage of any valuation, stay, appraisement,
extension or redemption laws now existing or which may hereafter exist, which,
but for this provision, might be applicable to any sale made under the judgment,
order or decree of any court, on any claim for interest on the Note, or to any
security interest or other Lien contemplated by or granted under or in
connection with this Agreement or the Indebtedness.
6.5    Waiver of Defaults. No Default or Event of Default shall be waived by
Bank except in a written instrument specifying the scope and terms of such
waiver and signed by an authorized officer of Bank, and such waiver shall be
effective only for the specific time(s) and purpose(s) given. No single or
partial exercise of any right, power or privilege hereunder, nor any delay in
the exercise thereof, shall preclude other or further exercise of Bank’s rights.
No waiver of any Default or Event of Default shall extend to any other or
further Default or Event of Default. No forbearance on the part of Bank in
enforcing any of Bank’s rights or remedies under any Loan Document shall
constitute a waiver of any of its rights or remedies. Borrowers expressly agree
that this Section may not be waived or modified by Bank by course of
performance, estoppel or otherwise.
6.6    Receiver. In any action or suit to foreclose upon any of the Mortgaged
Property, Bank shall be entitled, without notice or consent, and completely
without regard to the adequacy of any security for the Indebtedness, to the
appointment of a receiver of the business and premises in question and of the
rents and profits derived therefrom. This appointment shall be in addition to
any other rights, relief or remedies afforded Bank. Such receiver, in addition
to any other rights to which he shall be entitled, shall be authorized to sell,
foreclose or complete foreclosure on Mortgaged Property for the benefit of Bank,
pursuant to provisions of applicable law.
6.7    Discretionary Credit and Credit Payable Upon Demand. To the extent that
any of the Indebtedness shall, at anytime, be payable upon demand, nothing
contained in this Agreement, or any other Loan Document, shall be construed to
prevent Bank from making demand, without notice and with or without reason, for
immediate payment of all or any part of such Indebtedness at any time or times,
whether or not a Default or Event of Default has occurred or exists. In the
event that such demand is made in accordance with the Loan Documents upon any
portion of the Indebtedness and Borrower fails to meet any such demand within
any applicable cure periods, the


23





--------------------------------------------------------------------------------





Bank, at its election, may terminate any commitment by Bank to make any further
Advances to Borrowers or issue any further Letters of Credit for any Borrower’s
account under this Agreement or otherwise. Furthermore, to the extent any Loan
Document authorizes the Bank, at its discretion, to make or to decline to make
financial accommodations to the Borrowers, nothing contained in this Agreement
or any other Loan Document shall be construed to limit or impair such discretion
or to commit or otherwise obligate the Bank to make any such financial
accommodation.
6.8    Application of Proceeds of Mortgaged Property. Notwithstanding anything
to the contrary set forth in any Loan Document, during the existence of any
Event of Default, the proceeds of any of the Mortgaged Property, together with
any offsets, voluntary payments, and any other sums received or collected in
respect of the Indebtedness, may be applied in such order and manner as
determined by Bank in its sole and absolute discretion.
SECTION 7.    BANK’S DISCLAIMERS - BORROWERS’ INDEMNITIES
7.1    No Obligation by Bank. Bank has no liability or obligation whatsoever or
howsoever in connection with any of the Mortgaged Property, and has no
obligation except to disburse the proceeds of the Loan as herein agreed.
7.2    No Obligation by Bank to Operate. Any term or condition of any of the
Loan Documents to the contrary notwithstanding, Bank shall not have, and by its
execution and acceptance of this Agreement hereby expressly disclaims, any
obligation or responsibility for the management, conduct or operation of the
business and affairs of any Loan Party. Any term or condition of the Loan
Documents which permits Bank to disburse funds, whether from the proceeds of the
Loan or otherwise, or to take or refrain from taking any action with respect to
any Loan Party, the Mortgaged Property or any other collateral for repayment of
the Loan, shall be deemed to be solely to permit Bank to audit and review the
management, operation and conduct of the business and affairs of any Loan Party,
and to maintain and preserve the security given by Borrowers to Bank for the
Loan, and may not be relied upon by any other person. Further, Bank shall not
have, has not assumed and by its execution and acceptance of this Agreement
hereby expressly disclaims any liability or responsibility for the payment or
performance of any indebtedness or obligation of any Loan Party and no term or
condition of the Loan Documents, shall be construed otherwise. Borrowers,
jointly and severally, hereby indemnify and agree to hold Bank harmless from and
against any cost, expense or liability incurred or suffered by Bank as a result
of any assertion or claim of any obligation or responsibility of Bank for the
management, operation and conduct of the business and affairs of any Borrower or
any other Loan Party, or as a result of any assertion or claim of any liability
or responsibility of Bank for the payment or performance of any Indebtedness or
obligation of any Borrower or any other Loan Party.
7.3    Indemnity by Borrowers. Borrowers, jointly and severally, hereby
indemnify Bank and each affiliate thereof and their respective officers,
directors, employees, attorneys and agents from, and holds each of them harmless
against, any and all losses, liabilities, claims, damages, costs, and expenses
to which any of them may become subject, insofar as such losses, liabilities,
claims, damages, costs, and expenses arise from or relate to any of the Loan
Documents or any of the transactions contemplated thereby or from any
investigation, litigation, or other proceeding,


24





--------------------------------------------------------------------------------





including, without limitation, any threatened investigation, litigation, or
other proceeding related thereto relating to any of the foregoing, INCLUDING
WITHOUT LIMITATION, ANY CLAIMS, LOSSES, COSTS, DAMAGES, LIABILITIES,
OBLIGATIONS, AND EXPENSES RESULTING FROM BANK’S OWN NEGLIGENCE, EXCEPT AND TO
THE EXTENT, BUT ONLY TO THE EXTENT, CAUSED BY BANK’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. Without intending to limit the remedies available to Bank with
respect to the enforcement of its indemnification rights as stated herein or as
stated in any Loan Document, in the event any claim or demand is made or any
other fact comes to the attention of Bank in connection with, relating or
pertaining to, or arising out of the transactions contemplated by this
Agreement, which Bank reasonably believes might involve or lead to some
liability of Bank, Borrowers shall, immediately upon receipt of written
notification of any such claim or demand, assume in full the personal
responsibility for and the defense of any such claim or demand and pay in
connection therewith any loss, damage, deficiency, liability or obligation,
including, without limitation, legal fees and court costs incurred in connection
therewith. In the event of court action in connection with any such claim or
demand, Borrowers shall assume in full the responsibility for the defense of any
such action and shall immediately satisfy and discharge any final decree or
judgment rendered therein. Bank may, in its sole but reasonable discretion, make
any payments sustained or incurred by reason of any of the foregoing; and
Borrowers shall immediately upon receipt of notice repay to Bank, in cash, the
amount of such payment, with interest thereon at the Maximum Lawful Rate from
the date of such payment. Bank shall have the right to join Borrowers, or any of
them, as a party defendant in any legal action brought against Bank, and
Borrowers hereby consent to the entry of an order making Borrowers, or any of
them, a party defendant to any such action.
7.4    No Agency. Nothing herein shall be construed as making or constituting
Bank as the agent of any Loan Party in making payments pursuant to any
construction contracts or subcontracts entered into by any Loan Party for
construction of the Improvements or otherwise. The purpose of all requirements
of Bank hereunder is solely to allow Bank to check and require documentation
(including, but not limited to, lien waivers) sufficient to protect Bank and the
Loan contemplated hereby.
7.5    Assignment of Reimbursables and Assignment of Partnership Interests. As
additional security for the Loan, Borrowers or certain Loan Parties have
transferred and assigned to Bank all of Borrowers’ right, title and interest in
and to certain reimbursements and credits due Borrowers from various municipal
utility districts and cities, certain management and other fees, and certain
partnership interests, all as more fully set forth in the Assignment of
Reimbursables and Other Fees and in the Assignment of Partnership Interests now
or hereafter executed by certain of the Borrowers (collectively, the
“Assignments”). Any default which remains uncured beyond any grace or cure
period under the Assignments shall also constitute an Event of Default
hereunder. Said Assignments shall inure to the benefit of Bank and its
successors and assigns, any purchaser upon foreclosure of any of the Deeds of
Trust, any receiver in possession of the Mortgaged Property and any corporation
affiliated with Bank which assumes Bank’s rights and obligations under this
Agreement.


25





--------------------------------------------------------------------------------





SECTION 8.    MISCELLANEOUS
8.1    Taxes and Fees. Unless otherwise prohibited by applicable law, should any
tax (other than a tax based upon the net income of Bank) or recording or filing
fee become payable in respect of any Loan Document, any of the Mortgaged
Property, any of the Indebtedness or any amendment, modification or supplement
hereof or thereof, Borrowers agree to pay such taxes (or reimburse Bank therefor
upon demand for reimbursement), together with any interest or penalties thereon,
and agrees to hold Bank harmless with respect thereto.
8.2    Choice of Law and Venue.
(a)    THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS, WITHOUT REGARD TO ITS CONFLICTS OF LAWS PROVISIONS.
(b)    THE PARTIES EACH HEREBY IRREVOCABLY AND UNCONDITIONALLY (I) CONSENTS AND
SUBMITS TO THE SOLE AND EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN THE STATE OF TEXAS, AND ANY APPELLATE COURT THEREOF, (II) AGREES
THAT ALL ACTIONS AND PROCEEDINGS BASED UPON, ARISING OUT OF, RELATING TO OR
OTHERWISE CONCERNING THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, INCLUDING ALL
CLAIMS FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, SHALL SOLELY AND
EXCLUSIVELY BE BROUGHT, HEARD, AND DETERMINED (LITIGATED) IN SUCH COURTS, (III)
ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, THE SOLE AND EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS, (IV) WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED UPON THE GROUNDS OF FORUM NON
CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO BRINGING OR MAINTAINING ANY
SUCH ACTION OR PROCEEDING IN SUCH JURISDICTION, AND (V) AGREES TO BE BOUND BY
ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT, OR ANY SUCH
OTHER LOAN DOCUMENT. NOTHING HEREIN SHALL LIMIT THE RIGHT OF AGENT TO BRING ANY
ACTION OR PROCEEDING AGAINST BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
OTHER JURISDICTION IN CONNECTION WITH THE ENFORCEMENT OF ANY LIENS OR SECURITY
INTERESTS IN FAVOR OF BANK ON ANY OF BORROWERS’ PROPERTIES OR ASSETS.


26





--------------------------------------------------------------------------------





8.3    Audits of Mortgaged Property; Fees. Bank shall have the right from time
to time to audit the Mortgaged Property, provided that such audits will be
conducted no more than one (1) time in any calendar year unless an Event of
Default has occurred. Borrowers agree to reimburse Bank, on demand, for
customary and reasonable fees and costs incurred by Bank for such audits and
financial analysis and examination of Borrowers or any other Loan Party
performed from time to time.
8.4    Costs and Expenses. Borrowers shall pay Bank, on demand, all costs and
expenses, including, without limitation, reasonable attorneys’ fees and legal
expenses (whether inside or outside counsel is used), incurred by Bank in
perfecting, revising, protecting or enforcing any of its rights or remedies
against any Loan Party or any Mortgaged Property, or otherwise incurred by Bank
in connection with any Default or Event of Default or the enforcement of the
Loan Documents or the Indebtedness. Following Bank’s demand upon Borrowers for
the payment of any such costs and expenses, and until the same are paid in full,
the unpaid amount of such costs and expenses shall constitute Indebtedness and
shall bear interest at the Default Rate.
8.5    Notices. All notices and other communications provided for in any Loan
Document (unless otherwise expressly stipulated therein) or contemplated
thereby, given thereunder or required by law to be given, shall be in writing
(unless expressly provided to the contrary). If personally delivered, such
notices shall be effective when delivered, and in the case of mailing or
delivery by overnight courier, such notices shall be effective when placed in an
envelope and deposited at a post office or official depository under the
exclusive care and custody of the United States Postal Service or delivered to
an overnight courier, postage prepaid, in each case addressed to the parties as
set forth on the signature page of this Agreement, or to such other address as a
party shall have designated to the other in writing in accordance with this
Section. In the case of mailing, the mailing shall be by certified or first
class mail. Except as specifically set forth to the contrary herein, in a Deed
of Trust or in any other Loan Document, the giving of at least five (5) days’
notice before Bank shall take any action described in any notice shall
conclusively be deemed reasonable for all purposes; provided, that this shall
not be deemed to require Bank to give such five (5) days’ notice, or any notice,
if not specifically required to do so in this Agreement.
8.6    Further Action. Borrowers, from time to time, upon written request of
Bank, will promptly make, execute, acknowledge and deliver, or cause to be made,
executed, acknowledged and delivered, all such further and additional
instruments, and promptly take all such further action as may be reasonably
required to carry out the intent and purpose of the Loan Documents, and to
provide for the Loan thereunder and payment of the Note, according to the intent
and purpose therein expressed.
8.7    Successors and Assigns; Participation. This Agreement shall be binding
upon and shall inure to the benefit of Borrowers and Bank and their respective
successors and assigns. The foregoing shall not authorize any assignment or
transfer by any Borrower of any of its respective rights, duties or obligations
hereunder, such assignments or transfers being expressly prohibited. Bank,
however, may freely assign, whether by assignment, participation or otherwise,
its rights and obligations hereunder, and is hereby authorized to disclose to
any such assignee or participant (or


27





--------------------------------------------------------------------------------





proposed assignee or participant) any financial or other information in its
knowledge or possession regarding any Loan Party or the Indebtedness.
8.8    Indulgence. No delay or failure of Bank in exercising any right, power or
privilege hereunder or under any of the Loan Documents shall affect such right,
power or privilege, nor shall any single or partial exercise thereof preclude
any further exercise thereof, nor the exercise of any other right, power or
privilege available to Bank. The rights and remedies of Bank hereunder are
cumulative and are not exclusive of any rights or remedies of Bank.
8.9    Amendment and Waiver. No amendment or waiver of any provision of any Loan
Document, or consent to any departure by any Loan Party therefrom, shall in any
event be effective unless the same shall be in writing and signed by Bank, and
then such waiver or consent shall be effective only in the specific instance(s)
and for the specific time(s) and purpose(s) for which it is given.
8.10    Severability. In case any one or more of the obligations of any Loan
Party under any Loan Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
obligations of such Loan Party shall not in any way be affected or impaired
thereby, and such invalidity, illegally or unenforceability in one jurisdiction
shall not affect the validity, legality or enforceability of the obligations of
such Loan Party under any Loan Document in any other jurisdiction.
8.11    Headings and Construction of Terms. The headings of the various
subsections hereof are for convenience of reference only and shall in no way
modify or affect any of the terms or provisions hereof. Where the context herein
requires, the singular number shall include the plural, and any gender shall
include any other gender.
8.12    Independence of Covenants. Each covenant hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any such covenant, the fact that it would be permitted by an exception to, or
would be otherwise within the limitations of, another covenant shall not avoid
the occurrence of any Default or Event of Default.
8.13    Reliance on and Survival of Various Provisions. All terms, covenants,
agreements, indemnities, representations and warranties of any Loan Party made
in any Loan Document, or in any certificate, report, financial statement or
other document furnished by or on behalf of any Loan Party in connection with
any Loan Document, shall be deemed to have been relied upon by Bank,
notwithstanding any investigation heretofore or hereafter made by Bank or on
Bank’s behalf, and those covenants and agreements of Borrowers set forth in
Sections 4.7, 4.11, 4.18, 7.2 and 7.3 hereof (together with any other
indemnities of Borrowers contained elsewhere in any Loan Document) shall survive
the termination of this Agreement and the repayment in full of the Indebtedness.
8.14    Effective Upon Execution. This Agreement shall become effective upon the
execution hereof by Bank and Borrowers, and shall remain effective until the
Indebtedness under this Agreement and the Note and the related Loan Documents
shall have been repaid and discharged


28





--------------------------------------------------------------------------------





in full and no commitment to extend any credit hereunder (whether optional or
obligatory) remains outstanding.
8.15    No Third Party Beneficiaries. The benefits of this Agreement shall not
inure to any third party. This Agreement shall not be construed to make or
render Bank liable to any materialmen, subcontractors, contractors, laborers or
others for goods and materials supplied or work and labor furnished in
connection with any of the Mortgaged Property or for debts or claims accruing to
any such persons or entities against any Borrower. Bank shall not be liable for
the manner in which any Advances under this Agreement maybe applied by
Borrowers. Notwithstanding anything contained in the Loan Documents, or any
conduct or course of conduct by the parties hereto, before or after signing the
Loan Documents, this Agreement shall not be construed as creating any rights,
claims or causes of action against Bank, or any of its officers, directors,
agents or employees, in favor of any contractor, subcontractor, supplier of
labor or materials, or any of their respective creditors, or any other person or
entity other than Borrowers. Without limiting the generality of the foregoing,
Advances made to any Person pursuant to any requests for Advances, whether or
not such request is required to be approved by Borrowers, shall not be deemed a
recognition by Bank of a third-party beneficiary status of any such person or
entity.
8.16    Complete Agreement: Conflicts. The Loan Documents contain the entire
agreement of the parties thereto, and none of the parties shall be bound by
anything not expressed in writing. In the event that and to the extent that any
of the terms, conditions or provisions of any of the other Loan Documents are
inconsistent with or in conflict with any of the terms, conditions or provisions
of this Agreement, the applicable terms, conditions and provisions of this
Agreement shall govern and control.
8.17    Exhibits and Addenda and Schedules. The following Addenda and Exhibits
and Schedules are attached to this Agreement and are incorporated into this
Agreement by this reference and made a part hereof for all purposes:
Addenda:
Addendum 1     -    Defined Terms Addendum
Addendum 2     -    Loan Terms, Conditions and Procedures Addendum
Addendum 3     -    Release Provisions

Exhibits:
Exhibit A    -    Primary Collateral
Exhibit B     -    Intentionally Omitted
Exhibit C     -    Form of Borrowing Base Certificate
Exhibit D     -    MUD Reimbursables
Exhibit E    -    Request for Advance
Exhibit F    -    Form of Compliance Certificate




29





--------------------------------------------------------------------------------





Schedules:
Schedule 3.5    -    Subsidiaries
Schedule 3.10     -    Material Litigation
Schedule 3.14     -    Employee Benefit Plans
Schedule 3.17     -    Environmental Disclosures
Schedule 3.19    -    Equity Ownership
8.18    ORAL AGREEMENTS INEFFECTIVE. THIS AGREEMENT AND THE OTHER “LOAN
AGREEMENTS” (AS DEFINED IN SECTION 26.02(A)(2) OF THE TEXAS BUSINESS & COMMERCE
CODE, AS AMENDED) REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES, AND THIS
AGREEMENT AND THE OTHER WRITTEN LOAN AGREEMENTS MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
8.19    Block 21 Pledge. Stratus has agreed to pledge to Bank, and a grant a
security interest to Bank in, Stratus’s right to receive any distributions from
the Block 21 Entity, pursuant to the Block 21 Security Agreement. Borrower
further covenants and agrees that any distributions received by Stratus or any
other Borrower from its investment in the Block 21 Entity shall, after repayment
of any amounts due to the senior lender having a lien or security interest on
the Block 21 project and/or the Block 21 Entity, be paid to Bank and applied as
set forth in Section 2.19 of Addendum 2. Notwithstanding anything to the
contrary contained herein, Bank acknowledges and agrees that Stratus has pledged
its interest in the Block 21 Entity to the senior lender of the Block 21 project
and is not required to pledge that interest to Bank.
8.20    Contributions and Waivers.
(a)    As a result of the transactions contemplated by this Agreement and the
other Loan Documents, each Borrower will benefit, directly and indirectly, from
each Borrower’s obligation to pay the Indebtedness and perform its obligations
hereunder and under the other Loan Documents (collectively, the “Obligations”)
and in consideration therefore each Borrower desires to enter into an allocation
and contribution agreement among themselves as set forth in this Section to
allocate such benefits among themselves and to provide a fair and equitable
agreement to make contributions among each of Borrowers in the event any payment
is made by any individual Borrower hereunder to Bank (such payment being
referred to herein as a “Contribution,” and for purposes of this Section,
includes any exercise of recourse by Bank against any Property of a Borrower and
application of proceeds of such Property in satisfaction of such Borrower’s
obligations, to Bank under the Loan Documents).
(b)    Each Borrower shall be liable hereunder with respect to the Obligations
only for such total maximum amount (if any) that would not render its
Obligations hereunder or under any of the Loan Documents subject to avoidance
under Section 548 of the Bankruptcy Code or any comparable provisions of
applicable Governmental Requirements.


30





--------------------------------------------------------------------------------





(c)    In order to provide for a fair and equitable contribution among Borrowers
in the event that any Contribution is made by an individual Borrower (a “Funding
Borrower”), such Funding Borrower shall be entitled to a reimbursement
Contribution (“Reimbursement Contribution”) from all other Borrowers for all
payments, damages and expenses incurred by that Funding Borrower in discharging
any of the Obligations, in the manner and to the extent set forth in this
Section.
(d)    For purposes hereof, the “Benefit Amount” of any individual Borrower as
of any date of determination shall be the net value of the benefits to such
Borrower and its Affiliates from extensions of credit made by Bank to (i) such
Borrower and (ii) to the other Borrowers hereunder and the Loan Documents to the
extent such other Borrowers have guaranteed or mortgaged their property to
secure the Obligations of such Borrower to Bank.
(e)    Each Borrower shall be liable to a Funding Borrower in an amount equal to
the greater of (i) the (A) ratio of the Benefit Amount of such Borrower to the
total amount of Obligations, multiplied by (B) the amount of Obligations paid by
such Funding Borrower, or (ii) ninety-five percent (95%) of the excess of the
fair saleable value of the property of such Borrower over the total liabilities
of such Borrower (including the maximum amount reasonably expected to become due
in respect of contingent liabilities) determined as of the date on which the
payment made by a Funding Borrower is deemed made for purposes hereof (giving
effect to all payments made by other Funding Borrowers as of such date in a
manner to maximize the amount of such Contributions).
(f)    In the event that at any time there exists more than one Funding Borrower
with respect to any Contribution (in any such case, the “Applicable
Contribution”), then Reimbursement Contributions from other Borrowers pursuant
hereto shall be allocated among such Funding Borrowers in proportion to the
total amount of the Contribution made for or on account of the other Borrowers
by each such Funding Borrower pursuant to the Applicable Contribution. In the
event that at any time any Borrower pays an amount hereunder in excess of the
amount calculated pursuant to this Section above, that Borrower shall be deemed
to be a Funding Borrower to the extent of such excess and shall be entitled to a
Reimbursement Contribution from the other Borrowers in accordance with the
provisions of this Section.
(g)    Each Borrower acknowledges that the right to Reimbursement Contribution
hereunder shall constitute an asset in favor of Borrower to which such
Reimbursement Contribution is owing.
(h)    No Reimbursement Contribution payments payable by a Borrower pursuant to
the terms of this Section shall be paid until all amounts then due and payable
by all of Borrowers to Bank, pursuant to the terms of the Loan Documents, are
paid in full in cash. Nothing contained in this Section shall limit or affect in
any way the Obligations of any Borrower to Bank under the Loan Documents.




31





--------------------------------------------------------------------------------





(i)    To the extent permitted by applicable Governmental Requirements, each
Borrower waives:
(i)    any right to require Bank to proceed against any other Borrower or any
other Person or to proceed against or exhaust any security held by Bank at any
time or to pursue any other remedy in Bank’s power before proceeding against
Borrower;
(ii)    any defense based upon any legal disability or other defense of any
other Borrower, any guarantor of any other Person or by reason of the cessation
or limitation of the liability of any other Borrower or any guarantor from any
cause other than full payment of all sums payable under the Loan Documents;
(iii)    any defense based upon any lack of authority of the officers,
directors, partners or agents acting or purporting to act on behalf of any other
Borrower or any principal of any other Borrower or any defect in the formation
of any other Borrower or any principal of any other Borrower;
(iv)    any defense based upon any statute or rule of law which provides that
the obligation of a surety must be neither larger in amount nor in any other
respects more burdensome than that of a principal;
(v)    any defense based upon any failure by Bank to obtain collateral for the
indebtedness or failure by Bank to perfect a lien on any collateral;
(vi)    presentment, demand, protest and notice of any kind;
(vii)    any defense based upon any failure of Bank to give notice of sale or
other disposition of any collateral to any other Borrower or to any other Person
or any defect in any notice that may be given in connection with any sale or
disposition of any collateral;
(viii)    any defense based upon any failure of Bank to comply with applicable
laws in connection with the sale or other disposition of any collateral,
including any failure of Bank to conduct a commercially reasonable sale or other
disposition of any collateral;
(ix)    any defense based upon any use of cash collateral under Section 363 of
the Bankruptcy Code;
(x)    any defense based upon any agreement or stipulation entered into by Bank
with respect to the provision of adequate protection in any bankruptcy
proceeding;
(xi)    any defense based upon any borrowing or any grant of a security interest
under Section 364 of the Bankruptcy Code;


32





--------------------------------------------------------------------------------





(xii)    any defense based upon the avoidance of any security interest in favor
of Bank for any reason;
(xiii)    any defense based upon any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding,
including any discharge of, or bar or stay against collecting, all or any of the
obligations evidenced by the Note or owing under any of the Loan Documents;
(xiv)    any defense or benefit based upon Borrower’s, or any other party’s,
resignation of the portion of any obligation secured by the Security Instrument
to be satisfied by any payment from any other Borrower or any such party;
(xv)    all rights and defenses arising out of an election of remedies by Bank
even though the election of remedies, such as non-judicial foreclosure with
respect to security for the Loan or any other amounts owing under the Loan
Documents, has destroyed Borrower’s rights of subrogation and reimbursement
against any other Borrower; and
(xvi)    all rights and defenses that Borrower may have because any of the
Indebtedness is secured by real property. This means, among other things
(subject to the other terms and conditions of the Loan Documents): (1) Bank may
collect from Borrower without first foreclosing on any real or personal property
collateral pledged by any other Borrower, and (2) if Bank forecloses on any real
property collateral pledged by any other Borrower, (I) the amount of the
Indebtedness may be reduced only by the price for which that collateral is sold
at the foreclosure sale, even if the collateral is worth more than the sale
price and (II) Bank may collect from Borrower even if any other Borrower, by
foreclosing on the real property collateral, has destroyed any right Borrower
may have to collect from any other Borrower. This is an unconditional and
irrevocable waiver of any rights and defenses Borrower may have because any of
the Indebtedness is secured by real property; and except as may be expressly and
specifically permitted herein, any claim or other right which Borrower might now
have or hereafter acquire against any other Borrower or any other Person that
arises from the existence or performance of any obligations under the Loan
Documents, including any of the following: (i) any right of subrogation,
reimbursement, exoneration, contribution, or indemnification; or (ii) any right
to participate in any claim or remedy of Bank against any other Borrower or any
collateral security therefor, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law.
8.21    USA PATRIOT ACT NOTIFICATION. The following notification is provided to
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and


33





--------------------------------------------------------------------------------





money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each person or entity
that opens an account, including any deposit account, treasury management
account, loan, other extension of credit, or other financial services product.
What this means for Borrower: When Borrower opens an account, if Borrower is an
individual, Bank will ask for Borrower’s name, taxpayer identification number,
residential address, date of birth and other information that will allow Bank to
identify Borrower, and, if Borrower is not an individual, Bank will ask for
Borrower’s name, tax identification number, business address, and other
information that will allow Bank to identify Borrower. Bank may also ask, if
Borrower is an individual, to see Borrower’s driver’s license or other
identifying documents, and, if Borrower is not an individual, to see Borrower’s
legal organizational documents or other identifying documents.
Remainder of the Page
Left Blank Intentionally
Signature Page Follows




34





--------------------------------------------------------------------------------






WITNESS the due execution hereof as of the day and year first above written.
BANK: 

COMERICA BANK 


By:  /s/ Elaine Houston  
Name: Elaine Houston
Title: Assistant Vice President
 
 
Bank’s Address:
300 West 6th Street, Suite 2250
Austin, TX 78701
Attn: Commercial Real Estate


 
 
 



 
 
 
 
 





Signature Page
Loan Agreement



--------------------------------------------------------------------------------





WITNESS the due execution hereof as of the day and year first above written.
BORROWERS: 

STRATUS PROPERTIES INC.,  
a Delaware corporation 



By:  /s/ Erin D. Pickens                               
Erin D. Pickens, Senior Vice President






AUSTIN 290 PROPERTIES, INC.,  
a Texas corporation




By: /s/ Erin D. Pickens                               
Erin D. Pickens, Senior Vice President


   
STRATUS PROPERTIES OPERATING CO., L.P., a Delaware limited partnership


By: STRS L.L.C., a Delaware limited liability company, General Partner


   By Stratus Properties Inc., a
           Delaware corporation, Sole
           Member


      By: /s/ Erin D. Pickens   
           Erin D. Pickens,
           Senior Vice President


THE VILLAS AT AMARRA DRIVE, L.L.C.,
     a Texas limited liability company


    By: STRS L.L.C., a Delaware limited liability company, Manager


   By Stratus Properties Inc., a
          Delaware corporation, Sole
          Member


      By: /s/ Erin D. Pickens   
           Erin D. Pickens,
           Senior Vice President




CIRCLE C LAND, L.P.,
a Texas limited partnership


By: Circle C GP, L.L.C., a Delaware limited liability company, General Partner


   By Stratus Properties Inc., a
           Delaware corporation, Sole
           Member


      By: /s/ Erin D. Pickens    
            Erin D. Pickens,
            Senior Vice President


210 LAVACA HOLDINGS, L.L.C.,
a Texas limited liability company


By: STRS L.L.C., a Delaware limited liability company, Manager


             By: Stratus Properties Inc.,
                      a Delaware corporation,
                      Sole Member




                         By: /s/ Erin D. Pickens   
                               Erin D. Pickens,
                               Senior Vice President


 
 



Signature Page
Loan Agreement



--------------------------------------------------------------------------------





MAGNOLIA EAST 149, L.L.C.,
a Texas limited liability company


By: STRS L.L.C.,
          a Delaware limited liability company,
          Manager


          By: Stratus Properties Inc.,
                   a Delaware corporation,
                   Sole Member




                  By: /s/ Erin D. Pickens     
                        Erin D. Pickens,
                        Senior Vice President


STRATUS LAKEWAY CENTER, L.L.C.,
a Texas limited liability company


By: STRS L.L.C.,
     a Delaware limited liability company,
     Manager


     By: Stratus Properties Inc.,
              a Delaware corporation,
              Sole Member




               By: /s/ Erin D. Pickens      
                      Erin D. Pickens,
                      Senior Vice President


 
 


          Borrowers’ Address:
          212 Lavaca Street, Suite 300
          Austin, Texas 78701
          Attn: William H. Armstrong, III


          With Copy To:
          Armbrust & Brown, PLLC
          100 Congress Ave, Suite 1300
          Austin, Texas 78701
          Attn: Ken Jones
 





Signature Page
Loan Agreement



--------------------------------------------------------------------------------






ADDENDUM 1
DEFINED TERMS ADDENDUM
SECTION 1.    DEFINITIONS
1.1    Defined Terms. As used in this Agreement, the following terms shall have
the following respective meanings:
“Accounts,” “Chattel Paper,” “Documents”, “Fixtures,” “General Intangibles,”
“Goods,” “Instruments” and “Inventory” shall have the respective meanings
assigned to them in the UCC on the date of this Agreement.
“Advance” shall mean a disbursement by Bank, whether by journal entry, deposit
to Borrower’s account, check to third party or otherwise of any of the proceeds
of the Loan or any insurance proceeds.
“Affiliate” shall mean, when used with respect to any Person, any other Person
which, directly or indirectly, controls or is controlled by or is under common
control with such Person. For purposes of this definition, “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”), with respect to any Person, shall mean possession, directly or
indirectly, of the power to generally direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.
“Affiliate Receivables” shall mean, as of any time of determination, any amounts
in respect of loans or advances owing to Borrower or another Loan Party from any
of its Subsidiaries or Affiliates at such time.
“Agreement” shall mean this Loan Agreement; including the Defined Terms
Addendum, the Loan Terms, Conditions and Procedures Addendum, the Partial
Release Addendum, together with all exhibits and schedules, as it may be amended
from time to time.
“Appraisals” shall mean appraisals prepared and obtained at Borrowers’ expense
covering the Primary Collateral in form and content and conducted and prepared
by one or more appraisers reasonably acceptable to Bank. Each Appraisal shall
comply with all appraisal requirements of Bank and any Governmental Authority
having jurisdiction over Bank.
“Assignment of Partnership Interest” shall mean, collectively, all Assignments
of Partnership Interests now or hereafter executed by a Loan Party in favor of
Bank, assigning to Bank their respective partnership interests in the joint
ventures or partnerships more fully described therein.
“Assignment of Reimbursables and Other Fees” shall mean the Assignment of
Reimbursables and Other Fees dated as of June 29, 2018, executed by Borrowers
and assigning to Bank all reimbursements, credits, receivables and proceeds due
to any Borrower including, but not


Addendum 1, Page 1







--------------------------------------------------------------------------------





limited to, the MUD Reimbursables, the Credit Banks, all utility reimbursements,
fees for property management, commission fees and other fee income as more
specifically set forth therein.
“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended, or
any successor act or code.
“Block 21 Entity” shall mean Stratus Block 21, L.L.C.
“Block 21 Security Agreement” shall mean the Security Agreement dated as of June
29, 2018, as may have been amended from time to time, executed by Stratus,
whereby Stratus has agreed to pledge to Bank, and a grant a security interest to
Bank in, Stratus’s right to receive any distributions from the Block 21 Entity.
“Borrowing Base Limitation” shall mean the sum of:
(a)    thirty-five percent (35%) of the fair market value of the Primary
Collateral which is unimproved real property (except for any portions which are
covered by other subsections in the definition of Borrowing Base Limitation set
forth below), as indicated by Appraisals delivered to and accepted by Bank
pursuant to Section 4.19 hereof;
(b)    sixty percent (60%) of the fair market value of the Developed Lots, as
indicated by Appraisals delivered to and accepted by Bank pursuant to Section
4.19 hereof;
(c)    with respect to portions of the Land which are currently being developed
into single-family residential lots (but which are not yet fully Developed
Lots), the lesser of (x) sixty percent (60%) of the fair market value of such
Land (as if improved and developed), as indicated by Appraisals delivered to and
accepted by Bank pursuant to Section 4.19 hereof or (y) an amount equal to the
sum of (1) the discounted fair market value of the Land plus (2) the hard and
soft cost of all improvements made to the Land as of the date of determination
of the Borrowing Base Limitation;
(d)    fifty percent (50%) of the Credit Bank Value; and
(e)    forty-five percent (45%) of the MUD Reimbursables Value.
“Business Day” shall mean any day, other than a Saturday, Sunday or holiday, on
which the Bank is open to carry on all or substantially all of its normal
commercial lending business in Dallas, Texas.
“Commitment Fee” shall mean the sum of $300,000 to be paid by Borrowers to Bank
pursuant to the applicable provisions of this Agreement.
“Compliance Certificate” shall mean a certificate to be furnished by Borrowers
to Bank, in the form of Exhibit F, certified by the chief financial officer of
Borrowers (or in such officer’s absence, another responsible officer of
Borrowers) pursuant to Section 4.3 of this Agreement, certifying that, as of the
date thereof, no Default or Event of Default shall have occurred and be


Addendum 1, Page 2







--------------------------------------------------------------------------------





continuing, or if any Default or Event of Default shall have occurred and be
continuing, specifying in detail the nature and period of existence thereof and
any action taken or proposed to be taken by the Borrowers with respect thereto,
and also certifying as to whether Borrowers are in compliance with the financial
covenants contained in Section 4.20 of this Agreement.
“Consolidated” or “consolidated” shall mean, when used with reference to any
financial term in this Agreement, the aggregate for two or more persons of the
amounts signified by such term for all such persons determined on a consolidated
basis in accordance with GAAP. Unless otherwise specified herein, references to
“consolidated” financial statements or data of the Borrowers includes
consolidation with their respective Subsidiaries in accordance with GAAP.
“Contested Item” shall mean any Lien asserted against all or any portion of the
Mortgaged Property if, and so long as (i) Borrowers have notified Bank of same
within fifteen (15) days of obtaining knowledge thereof, (ii) Borrowers shall
diligently and in good faith contest the same by appropriate legal proceedings
which shall operate to prevent the enforcement of collection of the same and the
sale of the Mortgaged Property or any part thereof, to satisfy the same, (iii)
pending resolution of such Contested Item, Borrowers shall have furnished to
Bank a cash deposit or an indemnity bond reasonably satisfactory to Bank with a
surety reasonably satisfactory to Bank in the amount of such imposition or lien
claim, plus a reasonable additional sum to pay all costs, interest and penalties
that may be imposed or incurred in connection therewith, to ensure payment of
the matters under contest and to prevent any sale or forfeiture of the Mortgaged
Property or any part thereof, (iv) Borrowers shall promptly upon final
determination thereof pay the amount of any such imposition or lien claim so
determined, together with all costs, interest and penalties which may be payable
in connection therewith, (v) the failure to pay such imposition or, lien claim
does not constitute a default under any other deed of trust, mortgage or
security interest covering or affecting any part of the Mortgaged Property, and
(vi) notwithstanding the foregoing, Borrowers shall immediately upon request of
Bank pay any such imposition or lien claim notwithstanding such contest if, in
the reasonable opinion of Bank, the Mortgaged Property shall be in jeopardy or
in danger of being forfeited or foreclosed. Bank may pay over any such cash
deposit or part thereof to the claimant entitled thereto at any time when, in
the reasonable judgment of Bank, the entitlement of such claimant is
established.
“Credit Bank Value” means the present discounted value of the Credit Banks,
using a discount factor of six percent (6%). As of March 31, 2018 it is
estimated that the Credit Bank Value is approximately $2,400,000.00.
“Credit Banks” means the credits to which Borrowers are entitled to receive from
the City of Austin under Article 12 of the Development Agreement, in the
original aggregate face amount of $15,000,000.
“Debt” shall mean, as of any applicable date of determination thereof, all items
of indebtedness, obligation or liability of a Person, whether matured or
unmatured, liquidated or unliquidated, direct or indirect, absolute or
contingent, joint or several, that should be classified as liabilities in
accordance with GAAP. In the case of Borrowers, the term “Debt” shall include,
without limitation, the Indebtedness.


Addendum 1, Page 3







--------------------------------------------------------------------------------





“Debt-to-Gross Asset Value” shall mean, with respect to any Person, and as of
any applicable date of determination thereof, (a) the total outstanding
principal amount of notes payable of such Person (calculated as shown in the
most recent version of Stratus’s Investor Presentation (the most recent version
of which was dated April 16, 2018 and was previously provided to Bank) or if
such calculation is not available, a calculation acceptable to Bank), divided by
(b) the Gross Asset Value of such Person.
“Deeds of Trust” shall mean, collectively, all Deeds of Trust now or hereafter
executed for the benefit of Bank pursuant to which the Land (and any
Improvements located thereon) is mortgaged to a trustee for the benefit of Bank
to secure the Loan. The Deeds of Trust in effect as of the date of this
Agreement are described on Exhibit A attached hereto and made a part hereof.
“Default” shall mean, any condition or event which, with the giving of notice or
the passage of time, or both, would constitute an Event of Default.
“Default Rate” shall mean, at any time of determination thereof with respect to
the applicable portion of the Indebtedness, the Maximum Lawful Rate or if no
Maximum Lawful Rate is in effect, the sum of the Applicable Interest Rate (as
defined in the Note) plus six percent (6%).
“Developed Lots” means (i) that portion of the Land which has been developed
into single family residential lots with all necessary streets, utilities and
other infrastructure improvements and which are ready for resale to builders,
and (ii) that portion of the Land established as single family condominium units
in accordance with a declaration of condominium recorded in the Official Public
Records of Travis County, Texas and in a form approved by Lender, in Lender’s
sole discretion which condominium units have been developed for use as single
family residences with all necessary streets, utilities and other infrastructure
improvements and which are ready for resale to builders or end users.
“Development Agreement” means that certain Development Agreement dated effective
as of August 15, 2002 between the City of Austin and Circle C Land Corp., as may
be amended from time to time.
“Disbursement Date” shall mean the date upon which Bank makes an Advance of Loan
proceeds under this Agreement.
“Distribution” shall mean any dividend on or other distribution (whether by
reduction of capital or otherwise) with respect to any shares of capital stock
(or other ownership interests), except for dividends from a Subsidiary to its
parent.
“Environmental Law(s)” shall mean all laws, codes, ordinances, rules,
regulations, orders, decrees and directives issued by any federal, state, local,
foreign or other governmental or quasi governmental authority or body (or any
agency, instrumentality or political subdivision thereof) pertaining to
Hazardous Materials or otherwise intended to regulate or improve health, safety
or the environment, including, without limitation, any hazardous materials or
wastes, toxic substances, flammable, explosive or radioactive materials,
asbestos, and/or other similar materials; any so-called “superfund” or
“superlien” law, pertaining to Hazardous Materials on or about any of the


Addendum 1, Page 4







--------------------------------------------------------------------------------





Mortgaged Property, or any other property at any time owned, leased or otherwise
used by any Loan Party, or any portion thereof, including, without limitation,
those relating to soil, surface, subsurface ground water conditions and the
condition of the ambient air; and any other federal, state, foreign or local
statute, law, ordinance, code, rule, regulation, order or decree regulating,
relating to, or imposing liability or standards of conduct concerning, any
hazardous, toxic, radioactive, flammable or dangerous waste, substance or
material, as now or at anytime hereafter in effect.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor act or code.
“Event of Default” shall mean any of those conditions or events listed in
Section 6.1 of this Agreement.
“Financial Statements” shall mean all balance sheets, income statements,
statements of profit and loss, statements of changes in stockholder equity,
statements of cash flow and contingency obligations and other financial data,
statements and reports (whether of any Borrower, any of their respective
Subsidiaries, or any other Loan Party or otherwise) which are required to, have
been, or may from time to time hereafter, be furnished to Bank, for the purposes
of, or in connection with, this Agreement, the transactions contemplated hereby
or any of the Indebtedness.
“Financing Statements” shall mean the financing statement or financing
statements (on Standard Form UCC-I or otherwise) executed and delivered by
Borrowers in connection with the Loan Documents.
“GAAP” shall mean generally accepted accounting principles consistently applied.
“Good Faith” or “good faith” shall have the meaning ascribed to the term “good
faith” in Article 1.201(20) of the UCC on the date of this Agreement.
“Governmental Authority” shall mean the United States, each state, each county,
each city, and each other political subdivision in which all or any portion of
the Mortgaged Property is located, and each other political subdivision, agency,
or instrumentality exercising jurisdiction over Bank, any Loan Party or any
Mortgaged Property.
“Governmental Requirements” shall mean all laws, ordinances, rules, and
regulations of any Governmental Authority applicable to any Loan Party, any of
the Indebtedness or any Mortgaged Property.
“Gross Asset Value” shall mean the estimated market value of assets of a Person
and shall be calculated in accordance with standards set forth in the
“Cautionary Statement and Regulation G Disclosure” section of Stratus’s Investor
Presentation dated April 16, 2018 (attached hereto as Exhibit G) except that
asset values shall reflect current annual appraised (such appraisals to be
conducted in accordance with Uniform Standards of Professional Appraisal
Practice) or estimated market value (as verified by Bank in Bank’s reasonable
discretion) as of year-end.




Addendum 1, Page 5







--------------------------------------------------------------------------------





“Hazardous Material” shall mean and include any hazardous, toxic or dangerous
waste, substance or material defined as such in, or for purposes of, any
Environmental Law(s).
“Improvements” shall mean any buildings, structures or other permanent
improvements to or located on any of the Land.
“Indebtedness” shall mean all loans, advances, indebtedness, obligations and
liabilities of any Loan Party to Bank under any Loan Document, together with all
other indebtedness, obligations and liabilities whatsoever of any Borrower to
Bank, whether matured or unmatured, liquidated or unliquidated, direct or
indirect, absolute or contingent, joint or several, due or to become due, now
existing or hereafter arising, voluntary or involuntary, known or unknown, or
originally payable to Bank or to a third party and subsequently acquired by Bank
including, without limitation, any late charges, loan fees or charges, overdraft
indebtedness, costs incurred by Bank in establishing, determining, continuing or
defending the validity or priority of any Lien or in pursuing any of its rights
or remedies under any Loan Document or in connection with any proceeding
involving Bank as a result of any financial accommodation to any Borrower;
debts, obligations and liabilities for which any Borrower would otherwise be
liable to the Bank were it not for the invalidity or enforceability of them by
reason of any bankruptcy, insolvency or other law or for any other reason, and
reasonable costs and expenses of attorneys and paralegals, whether any suit or
other action is instituted, and to court costs if suit or action is instituted,
and whether any such fees, costs or expenses are incurred at the trial court
level or on appeal, in bankruptcy, in administrative proceedings, in probate
proceedings or otherwise; provided that the term Indebtedness shall not include
any consumer loan to the extent treatment of such loan as part of the
Indebtedness would violate any Governmental Requirement.
“Initial Advance” shall mean the Advance to be made at the time Borrowers
satisfy the conditions set forth in Section 2.13 of Addendum 2.
“Land” shall mean the tracts of real property owned by any Loan Party, whether
designated as Primary Collateral, Other Collateral or a Related Party Asset.
“LC Collateral” has the meaning ascribed to such term in Section 3.6(a) of
Addendum 2 hereof.
“Leases” shall mean all written leases or rental agreements, if any, by which
any Borrower, as landlord, grants to a tenant a leasehold interest in all or any
portion of the Land or Improvements.
“Letter of Credit” shall mean a letter of credit issued by the Bank for the
account of and/or upon the application of any Loan Party in accordance with this
Agreement, as such Letter of Credit may be amended, supplemented, extended or
confirmed from time to time.
“Letter of Credit Liabilities” shall mean, at any time and in respect of all
Letters of Credit, the sum of (a) the aggregate amount available to be drawn
under all such Letters of Credit plus (b) the aggregate unpaid amount of all
Matured L/C Obligations then due and payable in respect of previous drawings
under such Letters of Credit.


Addendum 1, Page 6







--------------------------------------------------------------------------------





“Letter of Credit Sublimit” shall mean a maximum of $7,500,000 of the Loan that
may be allocated for Letter of Credit Liabilities, subject to the terms and
conditions of this Agreement.
“Lien” shall mean any valid and enforceable interest in any property, whether
real, personal or mixed, securing an indebtedness, obligation or liability owed
to or claimed by any Person other than the owner of such property, whether such
indebtedness is based on the common law or any statute or contract and
including, but not limited to, a security interest, pledge, mortgage,
assignment, conditional sale, trust receipt, lease, consignment or bailment for
security purposes.
“Loan” shall mean a $60,000,000 revolving line of credit that is evidenced by
the Note, made, or to be made, by Bank to or for the credit of Borrowers in one
or more Advances not to exceed at any one time the aggregate Maximum Loan Amount
pursuant to the Loan Terms, Conditions and Procedures Addendum, and which is
subject to the Letter of Credit Sublimit.
“Loan Documents” shall mean collectively, this Agreement, the Note, the Deeds of
Trust, the Security Agreements, the Financing Statements, any reimbursement
agreement or other documentation executed in connection with any Letter of
Credit, and any other documents, instruments or agreements evidencing,
governing, securing, guaranteeing or otherwise relating to or executed pursuant
to or in connection with any of the Indebtedness or any Loan Document (whether
executed and delivered prior to, concurrently with or subsequent to this
Agreement), as such documents may have been or may hereafter be amended from
time to time.
“Loan Party” shall mean each Borrower and each other Person who or which shall
be liable for the payment or performance of all or any portion of the
Indebtedness or who or which shall own any property that is subject to (or
purported to be subject to) a Lien which secures all or any portion of the
Indebtedness.
“Loan-to-Value Ratio” means the percentage obtained by dividing (a) the sum of
(x) the amount outstanding under the Loan and (y) the Letter of Credit
Liabilities, by (b) the fair market value of the Mortgaged Property, as
reflected by current Appraisals at the time of such calculation.
“Material Adverse Effect” shall mean any act, event, condition or circumstance
which could be expected to materially and adversely affect the business,
operations, condition (financial or otherwise), performance or assets of any
Loan Party, the ability of any Loan Party to perform its obligations under any
Loan Document to which it is a party or by which it is bound or the
enforceability of any Loan Document.
“Material Litigation” shall mean any existing or threatened action, suit or
litigation reported or required by applicable law to be reported by Stratus in
any filing with the Securities and Exchange Commission and any other action,
suit, litigation or proceeding, at law or in equity, or before any arbitrator or
by or before any Governmental Authority, pending, or, to the best knowledge of
any Borrower, threatened against or affecting any Loan Party, which has a
reasonable prospect of adverse determination and, if adversely determined, could
reasonably be expected to materially impair the right of the Loan Party to carry
on its business substantially as now conducted or could have a Material Adverse
Effect.


Addendum 1, Page 7







--------------------------------------------------------------------------------





“Matured L/C Obligations” shall mean, at any time and in respect of all Letters
of Credit, all amounts paid by Bank on drafts or demands for payment drawn or
made under as purported to be under any Letter of Credit, and all other amounts
due and owing to Bank under any application by any Loan Party for any Letter of
Credit to be issued by Bank (a “LC Application”), to the extent the same have
not been repaid to Bank (with the proceeds of an Advance or otherwise).
“Maturity Date” shall mean June 29, 2020, or such earlier date on which the
entire unpaid principal amount of the Loan becomes due and payable whether by
the lapse of time, acceleration or otherwise; provided, however, if any such
date is not a Business Day, then the Maturity Date shall be the next succeeding
Business Day.
“Maximum Lawful Rate” shall mean the maximum lawful rate of interest which may
be contracted for, charged, taken, received or reserved by Bank in accordance
with the applicable laws of the State of Texas (or applicable United States
federal law to the extent that it permits Bank to contract for, charge, take,
receive or reserve a greater amount of interest than under Texas law), taking
into account all Charges (defined as all fees, charges and/or any other things
of value, if any, contracted for, charged, received, taken or reserved by Bank
in connection with the transactions relating to the Note and the other Loan
Documents, which are treated as interest under applicable law) made in
connection with the transaction evidenced by the Note and the other Loan
Documents. To the extent that Bank is relying on Chapter 303 of the Texas
Finance Code to determine the Maximum Lawful Rate payable on the Indebtedness,
Bank will utilize the weekly ceiling from time to time in effect as provided in
such Chapter 303. To the extent United States federal law permits Bank to
contract for, charge, take, receive or reserve a greater amount of interest than
under Texas law, Bank will rely on United States federal law instead of such
Chapter 303 for the purpose of determining the Maximum Lawful Rate.
Additionally, to the extent permitted by applicable law, Bank may, at its option
and from time to time, utilize any other method of establishing the Maximum
Lawful Rate under such Chapter 303 or under other applicable law by giving
notice, if required, to Borrowers as provided by applicable law.
“Maximum Loan Amount” shall mean the lesser of (a) $60,000,000.00 or (b) the
Borrowing Base Limitation.
“Mortgaged Property” shall mean the Land, Improvements, MUD Reimbursables,
Credit Banks, Stratus’ ownership interests, direct or indirect, in all Related
Parties, and all other property, assets and rights in which a Lien or other
encumbrance in favor of or for the benefit of Bank is or has been granted or
arises or has arisen, or may hereafter be granted or arise, under or in
connection with any Loan Document, or otherwise, including all other property,
assets and rights in which any Borrower obtains an ownership interest, directly
or indirectly, with proceeds of the Loan.
“MUD Reimbursables” shall mean those reimbursements due to any one or more of
the Borrowers from the Municipal Utility Districts, including, but not limited
to, those payments due to one or more of the Borrowers from the City of Austin,
as more fully identified in Exhibit D attached hereto.


Addendum 1, Page 8







--------------------------------------------------------------------------------





“MUD Reimbursables Value” means the present discounted value of the MUD
Reimbursables owned by any Borrower, using a discount factor of six percent
(6%). As of March 31, 2018, it is estimated that the MUD Reimbursables Value is
approximately $7,400,000.
“Net Asset Value” means with respect to a Person, the (i) Gross Asset Value of
such Person minus (ii) the book value of such Person’s tangible liabilities
determined according to GAAP, except (y) proforma adjustments shall be made to
reflect any assets with estimated market values representing more than 10% of
the latest Net Asset Value disposed of prior to the date of the certification,
and (z) tangible liabilities shall exclude any tangible liabilities representing
more than 10% of the latest Net Asset Value paid or otherwise extinguished prior
to the date of the certification.
“Net Proceeds” means the gross sales proceeds received from the sale of an asset
of any Borrower or any Related Party which is collateral for the Loan, less only
reasonable closing costs, surveying costs, title insurance premiums, reasonable
attorneys’ fees and a broker’s commission not to exceed six percent (6.0%), with
aggregate deductions not to exceed eight percent (8%) of the gross sales price
of such asset.
“Note” shall mean that certain Revolving Promissory Note dated of even date
herewith, executed by Borrowers, as the maker therein, and payable to the order
of Bank, as the payee therein, in the principal amount of $60,000,000.00,
together with any and all renewals, modifications, rearrangements,
reinstatements, enlargements, or extensions of such promissory notes or of any
promissory note or notes given in renewal, substitution or replacement therefor.
“Other Collateral” shall mean the Section 2.17 Assets which have not be
designated as Primary Collateral in accordance with the terms of this Agreement.
“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any Person
succeeding to the present powers and functions of the Pension Benefit Guaranty
Corporation.
“Pension Plan(s)” shall mean any and all employee benefit pension plans of any
Borrower and/or any of its Subsidiaries in effect from time to time, as such
term is defined in ERISA.
“Permitted Disposition” shall mean (i) a transfer of a beneficial interest in
any Borrower or any entity holding a direct or indirect interest in any Borrower
by any person or entity holding such an interest to any other person or entity
holding such an interest as of the date of this Agreement (the “Interest
Holders”); (ii) any transfer of a legal or beneficial interest in any
publicly-traded stock of Stratus; or (iii) a transfer of a legal or beneficial
interest in any Borrower or any entity holding a direct or indirect interest in
any Borrower for bona fide estate planning purposes to: (A) members of such
transferor’s immediate family or (B) a trust, the holders of the beneficial
interests of which are a current Interest Holder or a member of the Interest
Holder’s immediate family; provided, however, that a Permitted Disposition shall
not include any transfer or series of transfers which (1) after taking into
account any prior Permitted Disposition shall result in (x) the proposed
transferee owning (directly or indirectly) more than 49% of the interests in any
Borrower or any entity holding a direct or indirect interest in any Borrower
unless such transferee owned more than 49% of such interests as of the date of
this Agreement, or (y) a transfer of more than 49% of the


Addendum 1, Page 9







--------------------------------------------------------------------------------





interests in any Borrower or any entity holding a direct or indirect interest in
any Borrower; (2) shall result in a change of control of any Borrower or the day
to day operations of the Mortgaged Property; (3) notice of which has not been
given by Borrower to Bank, together with copies of all instruments effecting
such transfer later than seven (7) Business Days prior to the effective date of
such transfer (except notice shall not be required with respect to any stock of
any Borrower publicly traded on a national stock exchange); or (4) occurs at any
time when an Event of Default has occurred and remains uncured (except with
respect to any stock of any Borrower publicly traded on a national stock
exchange). For the purposes of Permitted Dispositions, a change of control of
any Borrower or any entity holding a direct or indirect interest in any Borrower
shall be deemed to have occurred if there is any change in the identity of the
individual or group of individuals who have the right, by virtue of the articles
of incorporation, articles of organization, the by-laws or an agreement, with or
without taking any formative action, to cause such Borrower or such entity to
take some action or to block such Borrower or such entity from taking some
action which, in either case, such Borrower or such entity could take or could
refrain from taking were it not for the rights of such stockholders, partners or
members of such Borrower or such entity, as the case may be.
“Permitted Encumbrances” shall mean Liens in favor of the Bank, all matters
shown on Schedule B of the Title Policy, Liens for taxes not yet due and
payable, Liens not delinquent arising in the ordinary course of business and
created by statute in connection with worker’s compensation, unemployment
insurance, social security and similar statutory obligations, and Contested
Items.
“Person” or “person” shall mean any individual, corporation, partnership, joint
venture, limited liability company, association, trust, unincorporated
association, joint stock company, government, municipality, political
subdivision or agency, or other entity.
“Primary Collateral” shall mean the tracts of Land listed on Exhibit A, attached
hereto, and no other part or portion of the Mortgaged Property; provided,
however, the Primary Collateral may be expanded by adding additional collateral
to Exhibit A and obtaining an Appraisal, an environmental audit, Title Policy
and other documents that may be required by Bank with respect to such additional
collateral.
“Related Party” shall mean any corporation, partnership, limited liability
company or any other legal entity in which Stratus owns or holds, directly or
indirectly, any legal or beneficial ownership interest.
“Related Party Assets” shall mean the assets owned by the Borrowers which may be
transferred to the Related Parties from time to time.
“Release Provisions” shall mean the provisions set forth on Addendum 3 attached
hereto.
“Request for Advance” shall mean an oral or written request or authorization for
an Advance of Loan proceeds which, if made in writing, shall be in the form
annexed hereto as Exhibit E, or in such other form as is acceptable to Bank.
“Section 2.17 Assets” shall have the meaning given to the term in Section 2.17
of Addendum 2.


Addendum 1, Page 10







--------------------------------------------------------------------------------





“Security Agreement” means, collectively, the Block 21 Security Agreement and
all other security agreements executed by Borrowers in favor of Bank pursuant to
which Borrowers grant a security interest in certain personal property of
Borrowers to Bank.
“Special Account” means the account styled “Stratus Properties Inc. Controlled
Disbursement Account”, Account No. 1880671001, or any successor account.
“Subsidiary” shall mean as to any particular parent entity, any corporation,
partnership, limited liability company or other entity (whether now existing or
hereafter organized or acquired) in which more than fifty percent (50%) of the
outstanding equity ownership interests having voting rights as of any applicable
date of determination, shall be owned directly, or indirectly through one or
more Subsidiaries, by such parent entity.
“Surveys” shall mean a survey of each tract of the Primary Collateral in form
and content reasonably satisfactory and acceptable to the Bank and sufficient to
allow the Title Company to endorse the standard survey exception in the Title
Policy to “shortages in area” only.
“Telephone Notice Authorization” shall mean an agreement in form satisfactory to
Bank authorizing telephonic and facsimile notices of borrowing and establishing
a codeword system of identification in connection therewith.
“Title Company” shall mean the Title Company (and its issuing agent,
inapplicable) issuing the Title Policy, which shall be acceptable to Bank in its
sole and absolute discretion.
“Title Policy” shall mean the mortgagee policy of title insurance issued by the
Title Company, on a coinsurance or reinsurance basis (with direct access
endorsement or rights) if and as required by Bank, in the aggregate maximum
amount of $60,000,000.00 insuring that the Deeds of Trust covering the Primary
Collateral constitute valid liens covering the Primary Collateral subject only
to those exceptions which Bank may approve and containing such endorsements as
Bank may require.    
“UCC” shall mean the Uniform Commercial Code as adopted and in force in the
State in which the Land is located, as amended.




Addendum 1, Page 11







--------------------------------------------------------------------------------






ADDENDUM 2
LOAN TERMS, CONDITIONS AND PROCEDURES ADDENDUM
SECTION 1.    THE LOAN
1.1    Agreements to Lend. Bank hereby agrees to lend to Borrowers up to but not
in excess of the Maximum Loan Amount, and Borrowers hereby agree to borrow such
sums from Bank, all upon and subject to the terms and provisions of this
Agreement, such sums to be evidenced by the Note; provided, however, in no event
shall the sum of the aggregate outstanding principal balance of the Loan and the
amount of any Letter of Credit Liabilities exceed the Maximum Loan Amount.
Subject to the terms and provisions of this Agreement and the other Loan
Documents, principal repaid on the Loan may be reborrowed by Borrowers.
Borrowers’ liability for repayment of the interest on account of the Loan shall
be limited to and calculated with respect to Loan proceeds actually disbursed to
Borrowers pursuant to the terms of this Agreement and the Note and only from the
date or dates of such disbursements. Bank may, in Bank’s discretion, disburse
Loan proceeds by journal entry to pay interest and financing costs and disburse
Loan proceeds directly to third parties to pay costs or expenses required to be
paid by Borrowers pursuant to this Agreement. Loan proceeds disbursed by Bank by
journal entry to pay interest or financing costs, and Loan proceeds disbursed
directly by Bank to pay costs or expenses required to be paid by Borrowers
pursuant to this Agreement, shall constitute Advances to Borrowers.
1.2    Advances. The proceeds of the Loan shall be disbursed to Borrowers in one
or more Advances provided all applicable conditions to Advances for the Loan set
forth in this Agreement have been satisfied. Without limiting the foregoing, any
Advance requested by Borrowers under the Loans shall be subject to Borrowers’
satisfaction of the terms and conditions set forth in this Addendum 2
(including, if applicable, Section 2.17 (Additional Land Acquisitions)) and in
particular shall comply with the use of proceeds restrictions set forth in
Section 2.4 below. The Initial Advance shall be used to repay all indebtedness
outstanding under the Amended and Restated Credit Agreement on the date of this
Agreement.
1.3    Limitation on Advances. Under no circumstances shall Bank be required to
disburse any proceeds of the Loan that would cause the aggregate outstanding
balance of the Loan plus the Letter of Credit Liabilities at any one time to
exceed the Maximum Loan Amount.
1.4    Regulatory Restrictions. Notwithstanding anything in this Agreement or
the other Loan Documents to the contrary, in no event shall Bank be required to
disburse, nor shall Borrowers be entitled to demand that Bank disburse, all or
any portion of the Loan if the amounts of the Loan would, in Bank’s sole and
absolute discretion, cause Bank to exceed the lending limit to a single borrower
under any applicable state or federal law, regulation or ruling. If Bank
determines, in its sole and absolute discretion, at any time (including after
any portion or all of the Loan has been disbursed) that the transactions
evidenced by this Agreement and the other Loan Documents violates such lending
limit restriction, then Bank shall have the right to immediately declare the
Note to be due and payable and shall thereafter have no further obligations to
disburse any further


Addendum 2, Page 1







--------------------------------------------------------------------------------





proceeds of the Loan. In such event, Borrowers shall be required to immediately
pay all outstanding Indebtedness and shall have no further rights and privileges
under this Agreement and the other Loan Documents.
1.5    Repayment of and Interest on Loan. The Indebtedness from time to time
outstanding under and evidenced by the Note shall bear interest at the
applicable rate per annum set forth in the Note until the occurrence of an Event
of Default and thereafter at the Default Rate and shall otherwise be repaid in
accordance with the terms of the respective Note. All unpaid principal, accrued
and unpaid interest and other amounts owing under the Note shall be due and
payable on the Maturity Date. The Bank shall review the Loan each year as of the
date which is twelve (12) months prior to the then Maturity Date (the “Review
Date”), as the Maturity Date may be extended from time to time in order to
evaluate whether to offer Borrowers an extension of the Maturity Date. In
connection with such review, Bank will notify Borrowers on or about the Review
Date of whether the Bank will agree to extend the Maturity Date. The
determination of whether to grant a particular 12 month extension option of the
Maturity Date hereunder shall be in Bank’s sole discretion. In the event that
Bank elects to so grant an option to Borrowers to extend the Maturity Date and
Borrowers exercise such option, then at Bank’s option, Borrowers shall (i)
execute an extension agreement in form and substance reasonably acceptable to
Bank evidencing such extension, and (ii) provide an endorsement to the Title
Policy in connection with such extension.
1.6    Fees.
(a)    Commitment Fee. Borrowers shall pay the Commitment Fee to Bank upon the
execution of this Agreement and the closing of the Loan as consideration for the
issuance of the Loan.
(b)    Unused Commitment Fee. Borrowers shall pay to Bank an unused commitment
fee in an amount equal to the product of (a) one-eighth of one percent (.125%)
per annum multiplied by (b) the difference between (i) the Maximum Loan Amount
and (ii) the aggregate outstanding principal balance of the Note. Such fee shall
be computed on a daily basis and shall be payable quarterly in arrears as of the
end of each of each calendar quarters. Bank shall invoice Borrowers for such
fees, which invoice shall be due and payable within fifteen (15) days after
receipt.
(c)    Administration Fee. Borrowers shall pay an annual upfront administration
fee to Bank in the amount of $15,000, which fee shall be due and payable on
September 30 of each year thereafter during the term of the Loan.
(d)    Letter of Credit Fee. Borrowers shall pay a fee in connection with the
issuance or renewal of each Letter of Credit as set forth in Section 3.4(c) of
this Addendum 2.


Addendum 2, Page 2







--------------------------------------------------------------------------------





SECTION 2. ADVANCES, PAYMENTS, RECOVERIES AND COLLECTIONS
2.1    Advance Procedure. Except as hereinafter provided, Borrowers may request
an Advance by submitting to Bank a Request for Advance by an authorized
representative of Borrowers, subject to the following:
(a)    each such Request for Advance shall include, without limitation, a report
setting forth the then current Borrowing Base Limitation substantially in the
format attached hereto as Exhibit C, the proposed amount of such Advance and the
proposed Disbursement Date, which date must be a Business Day;
(b)    a Request for Advance, once communicated to Bank, shall not be revocable
by Borrowers;
(c)    each Request for Advance, once communicated to Bank, shall constitute a
representation, warranty and certification by Borrowers as of the date thereof
that:
(i)    both before and after the making of such Advance, all of the Loan
Documents are and shall be valid, binding and enforceable against each Loan
Party, as applicable;
(ii)    all terms and conditions precedent to the making of such Advance have
been satisfied, and shall remain satisfied through the date of such Advance;
(iii)    the making of such Advance will not cause the aggregate principal
amount outstanding on the Note plus the Letter of Credit Liabilities to exceed
the Maximum Loan Amount;
(iv)    no Default or Event of Default shall have occurred or be in existence,
and none will exist or arise upon the making of such Advance;
(v)    the representations and warranties contained in this Agreement, and the
other Loan Documents are true and correct in all material respects and shall be
true and correct in all material respects as of the making of such Advance; and
(vi)    the Advance will not violate the terms or conditions of any contract,
indenture, agreement or other borrowing of any Loan Party.
Bank may elect (but without any obligation to do so) to make an Advance upon the
telephonic or facsimile request of Borrowers, provided that Borrowers have first
executed and delivered to Bank a Telephone Notice Authorization. If any such
Advance based upon a telephonic or facsimile request is made by Borrowers, Bank
may require Borrowers to confirm said telephonic or facsimile request in writing
by delivering to Bank, on or before 11:00 a.m. (Dallas, Texas time) on the next
Business Day following the Disbursement Date of such Advance, a duly executed
written Request for Advance, and all other provisions of this Section 2.1 shall
be applicable with respect to such Advance. In addition, Borrowers may authorize
the Bank to automatically make


Addendum 2, Page 3







--------------------------------------------------------------------------------





Advances pursuant to such other written agreements as may be entered into by
Bank and Borrowers. Except as set forth in this Agreement, all Advances are to
be made by direct deposit into the Special Account.
2.2    Voluntary Prepayment. Borrowers may prepay all or part of the outstanding
balance under the Note (subject to the provisions of the Note regarding a
prepayment prior to the expiration of the applicable Interest Period [as defined
in the Note]) at any time, without premium, penalty or prejudice to the right of
Borrowers to reborrow sums of the Loan under the terms of this Agreement,
subject to the terms and conditions of the Loan Documents.
2.3    Maximum Loan Amount and Reduction of Indebtedness. Notwithstanding
anything contained in this Agreement to the contrary, the principal amount of
the Loan at any time outstanding plus any Letter of Credit Liabilities shall not
exceed the Maximum Loan Amount. If said limitation is exceeded at anytime,
Borrowers shall immediately, without demand by Bank, pay to Bank an amount not
less than such excess, or, if Bank, in its sole discretion, shall so agree,
Borrowers shall provide Bank cash collateral in an amount not less than such
excess, and Borrowers hereby pledge and grant to Bank a security interest in
such cash collateral so provided to Bank.
2.4    Use of Proceeds of Loan. The proceeds of the Loan shall be used to fund
equity contributions for development ventures of Borrower, for pre-development
and development costs for the Land, such as earnest money deposits, and property
improvements in connection with the Land and other working capital needs of
Borrowers, including corporate and project general, administrative and operating
costs, stock repurchase costs (not to exceed $1,000,000 in the aggregate during
the term of the Loan), pursuit costs, entitlement costs, taxes, business
endeavors associated with the development of commercial and residential real
properties, and for land acquisitions in accordance with the terms of Section
2.17 of this Addendum.
2.5    Non-Application of Chapter 346 of Texas Finance Code. The provisions of
Chapter 346 of the Texas Finance Code are specifically declared by the parties
not to be applicable to any of the Loan Documents or the transactions
contemplated thereby.
2.6    Place of Advances. All Advances are to be made at the office of Bank, or
at such other place as Bank may designate.
2.7    Bank’s Books and Records. The amount and date of each Advance hereunder,
the amount from time to time outstanding under the Note, the interest rate in
respect of the Loan, and the amount and date of any repayment hereunder or under
the Note, shall be noted on Bank’s books and records, which shall be conclusive
evidence thereof, absent manifest error; provided, however, any failure by Bank
to make any such notation, or any error in any such notation, shall not relieve
Borrowers of their obligations to pay to Bank all amounts owing to Bank under or
pursuant to the Loan Documents, in each case, when due in accordance with the
terms hereof or thereof.
2.8    Payments on Non-Business Day. In the event that any payment of any
principal, interest, fees or any other amounts payable by Borrowers under or
pursuant to any Loan Document


Addendum 2, Page 4







--------------------------------------------------------------------------------





shall become due on any day which is not a Business Day, such due date shall be
extended to the next succeeding Business Day, and, to the extent applicable,
interest shall continue to accrue and be payable at the interest rate set forth
in the applicable Note for and during any such extension.
2.9    Payment Procedures. Unless otherwise expressly provided in a Loan
Document, all sums payable by Borrowers to Bank under or pursuant to any Loan
Document, whether principal, interest, or otherwise, shall be paid, when due,
directly to Bank at the office of Bank identified on the signature page of this
Agreement, or at such other office of Bank as Bank may designate in writing to
Borrowers from time to time, in immediately available United States funds, and
without setoff, deduction or counterclaim. Bank may, in its discretion, charge
any and all deposit or other accounts (including, without limitation, any
account evidenced by a certificate of deposit or time deposit) of any Borrower
maintained with Bank for all or any part of any Indebtedness which is not paid
when due and payable; provided, however, that such authorization shall not
affect any Borrower’s obligations to pay all Indebtedness, when due, whether or
not any such account balances maintained by such Borrower with Bank are
insufficient to pay any amounts then due.
2.10    Maximum Interest Rate. It is expressly stipulated and agreed to be the
intent of Borrowers and Bank at all times to comply strictly with the applicable
Texas law governing the maximum rate or amount of interest payable on the
Indebtedness (or applicable United States federal law to the extent that it
permits Bank to contract for, charge, take, reserve or receive a greater amount
of interest than under Texas law). If the applicable law is ever judicially
interpreted so as to render usurious any amount (i) contracted for, charged,
taken, reserved or received pursuant to the Note, any of the other Loan
Documents or any other communication or writing by or between Borrowers and Bank
related to any of the Indebtedness, (ii) contracted for, charged or received by
reason of Bank’s exercise of the option to accelerate the maturity of the Note
and/or any other portion of the Indebtedness, or (iii) Borrowers will have paid
or Bank will have received by reason of any voluntary prepayment by Borrowers of
the Note and/or any of the other Indebtedness, then it is Borrowers’ and Bank’s
express intent that all amounts charged in excess of the Maximum Lawful Rate
shall be automatically canceled, ab initio, and all amounts in excess of the
Maximum Lawful Rate theretofore collected by Bank shall be credited on the
principal balance of the Note and/or any of the other Indebtedness evidenced by
the Loan Documents (or, if the Note and all other Indebtedness evidenced by the
Loan Documents have been or would thereby be paid in full, refunded to
Borrowers), and the provisions of the Note and the other Loan Documents
immediately be deemed reformed and the amounts thereafter collectible hereunder
and thereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder and thereunder;
provided, however, if the Note has been paid in full before the end of the
stated term of the Note, then Borrowers and Bank agree that Bank shall, with
reasonable promptness after Bank discovers or is advised by Borrowers that
interest was received in an amount in excess of the Maximum Lawful Rate, either
refund such excess interest to Borrowers and/or credit such excess interest
against any other Indebtedness then owing by Borrowers to Bank. Borrowers hereby
agree that as a condition precedent to any claim seeking usury penalties against
Bank, Borrowers will provide written notice to Bank, advising Bank in reasonable
detail of the nature and amount of the violation, and Bank shall have sixty (60)
days after receipt of such notice in


Addendum 2, Page 5







--------------------------------------------------------------------------------





which to correct such usury violation, if any, by either refunding such excess
interest to Borrowers or crediting such excess interest against the Note and/or
other Indebtedness then owing by Borrowers to Bank. All sums contracted for,
charged or received by Bank for the use, forbearance or detention of any of the
Indebtedness, including any portion of the debt evidenced by the Note shall, to
the extent permitted by applicable law, be amortized or spread, using the
actuarial method, throughout the stated term of the Note and/or other
Indebtedness (including any and all renewal and extension periods) until payment
in full so that the rate or amount of interest on account of the Note and/or
other Indebtedness does not exceed the Maximum Lawful Rate from time to time in
effect and applicable to the Note and/or the other Indebtedness for so long as
any Indebtedness is outstanding.
In no event shall the provisions of Chapter 346 of the Texas Finance Code (which
regulates certain revolving credit loan accounts and revolving triparty
accounts) apply to the Note and/or any of the other Indebtedness.
Notwithstanding anything to the contrary contained herein or in any of the other
Loan Document it is not the intention of Bank to accelerate the maturity of any
interest that has not accrued at the time of such acceleration or to collect
unearned interest at the time of such acceleration.
2.11    Receipt of Payments by Bank. Any payment by Borrowers of any of the
Indebtedness made by mail will be deemed tendered and received by Bank only upon
actual receipt thereof by Bank at the address designated for such payment,
whether or not Bank has authorized payment by mail or in any other manner, and
such payment shall not be deemed to have been made in a timely manner unless
actually received by Bank on or before the date due for such payment, time being
of the essence. Borrowers expressly assume all risks of loss or liability
resulting from non-delivery or delay of delivery of any item of payment
transmitted by mail or in any other manner. Acceptance by Bank of any payment in
an amount less than the amount then due shall be deemed an acceptance on account
only, and any failure to pay the entire amount then due shall constitute and
continue to be an Event of Default hereunder. Bank shall be entitled to exercise
any and all rights and remedies conferred upon and otherwise available to Bank
under any Loan Document upon the occurrence and during the continuance of any
such Event of Default. Borrowers further agree that after the occurrence and
during the continuance of any Default Bank shall have the continuing exclusive
right to apply and to reapply any and all payments received by Bank at any time
or times, whether as voluntary payments, proceeds from any Mortgaged Property,
offsets, or otherwise, against the Indebtedness in such order and in such manner
as Bank may, in its sole discretion, deem advisable, notwithstanding any entry
by Bank upon any of its books and records. Borrowers hereby expressly agree
that, to the extent that Bank receives any payment or benefit of or otherwise
upon any of the Indebtedness, and such payment or benefit, or any part thereof,
is subsequently invalidated, declared to be fraudulent or preferential, set
aside, or required to be repaid to a trustee, receiver, or any other Person
under any bankruptcy act, state or federal law, common law, equitable cause or
otherwise, then to the extent of such payment or benefit, the Indebtedness, or
part thereof, intended to be satisfied shall be revived and continued in full
force and effect as if such payment or benefit had not been made or received by
Bank, and, further, any such repayment by Bank shall be added to and be deemed
to be additional Indebtedness.


Addendum 2, Page 6







--------------------------------------------------------------------------------





2.12    Security. Payment and performance of the Indebtedness shall be secured
by Liens on the assets, other collateral and properties of Borrowers and of such
other Loan Parties as Bank may require from time to time, except that any
projects owned by Subsidiaries of Borrowers which are financed with
project-related debt (and not financed with proceeds of the Loan) shall not be
security for the Loan, provided that with respect to any of the Mortgaged
Property which is collateral for the Loan, the required Partial Release Price is
paid to Bank pursuant to Addendum 3 hereof to obtain a release of such Mortgaged
Property in connection with the commencement of any such project.
2.13    Conditions Precedent to the Initial Advance. The obligation of the Bank
to make the Initial Advance on the Loan pursuant to this Agreement shall be
subject to the satisfaction of all of conditions precedent set forth in this
Section. In the event that any condition precedent is not so satisfied but Bank
elects to make the Initial Advance on the Loan notwithstanding the same, such
election shall not constitute a waiver of such condition and the condition shall
be satisfied prior to any subsequent Advance.
(a)    All of the Loan Documents shall be in full force and effect and binding
and enforceable obligations of Borrowers and, to the extent that it is a party
thereto or otherwise bound thereby, of each other Person who may be a party
thereto or bound thereby.
(b)    All actions, proceedings, instruments and documents required to carry out
the borrowings and transactions contemplated by this Agreement or any other Loan
Document or incidental thereto, and all other related legal matters, shall have
been satisfactory to and approved by legal counsel for Bank, and said counsel
shall have been furnished with such certified copies of actions and proceedings
and such other instruments and documents as they shall have requested.
(c)    Each Loan Party shall have performed and complied with all agreements and
conditions contained in the Loan Documents applicable to it and which are then
in effect.
(d)    Borrowers shall have delivered; or caused to have been delivered, to Bank
or done or caused to have been done, to Bank’s satisfaction each and every of
the following items:
(1)    This Agreement (together with all addenda, schedules, exhibits,
certificates, opinions, financial statements and other documents to be delivered
pursuant hereto), the Note, the Deeds of Trust and all other Loan Documents duly
executed, acknowledged (if required) and delivered by Borrowers and any Person
who is a party thereto.
(2)    (i) Copies of resolutions of the board of directors, partners or members
or managers, as applicable, of each Loan Party evidencing approval of the
borrowing hereunder and the transactions contemplated by the Loan Documents, and
authorizing the execution, delivery and performance by each Loan


Addendum 2, Page 7







--------------------------------------------------------------------------------





Party of each Loan Document to which it is a party or by which it is otherwise
bound, which resolutions shall have been certified by a duly authorized officer,
partner or other representative, as applicable, of each Loan Party as of the
date of this Agreement as being complete, accurate and in full force and effect;
(ii) incumbency certifications of a duly authorized officer, partner or other
representative, as applicable, of each Loan Party, in each case, identifying
those individuals who are authorized to execute the Loan Documents for and on
behalf of such Person(s), respectively, and to otherwise act for and on behalf
of such Person(s); (iii) certified copies of each of such Person(s)’ articles of
incorporation and bylaws, partnership agreement, certificate of limited
partnership, articles of organization, regulations or operating agreement, as
applicable, and all amendments thereto; and (iv) certificates of existence, good
standing and authority to do business, as applicable, certified substantially
contemporaneously with the date of this Agreement, from the state or other
jurisdiction of each of such Person(s)’ organization and from every other state
or jurisdiction in which such Person is required, under applicable law, to be
qualified to do business.
(3)    Proof that appropriate security agreements, financing statements,
mortgages, deeds of trust, collateral and such additional documents or
certificates as may be required by Bank and/or contemplated under the terms of
any and every Loan Document, and such other documents or agreements of security
and appropriate assurances of validity, perfection and priority of Lien as Bank
may request shall have been executed and delivered by the appropriate Persons
and recorded or filed in such jurisdictions and such other steps shall have been
taken as necessary to perfect, subject only to Permitted Encumbrances, the Liens
granted thereby.
(4)    An opinion of Borrowers’ legal counsels, dated as of the date of this
Agreement, as to enforceability and authority issues and covering such other
matters as are required by Bank and which are otherwise reasonably satisfactory
in form and substance to Bank.
(5)    A UCC, tax lien and judgment lien record search, disclosing no notice of
any Liens or encumbrances filed against any of the Mortgaged Property, other
than the Permitted Encumbrances.
(6)    Evidence of insurance coverage as required by this Agreement and the
Deeds of Trust.
(7)    The Title Policy (or the Title Company’s unconditional commitment to
issue the Title Policy upon recordation of the Deeds of Trust).
(8)    If requested by bank, an environmental audit report covering the Primary
Collateral, in form and content and conducted and prepared by an environmental
consultant reasonably acceptable to Bank. Borrowers agree that


Addendum 2, Page 8







--------------------------------------------------------------------------------





Bank may disclose the contents of such environmental audit report to
Governmental Authorities and Borrowers shall deliver to Bank the written consent
to such disclosure from the respective environmental consultant.
(9)    Evidence that none of the Primary Collateral is located within any
designated flood plain or special flood hazard area (as may be shown on the
surveys delivered to Bank or other evidence acceptable to Bank) or, in lieu
thereof at Bank’s request, evidence that Borrowers have applied for and received
flood insurance covering the insurable Improvements in the maximum coverage
available to Bank.
(10)    To the extent portions of the Primary Collateral have been platted,
full-size, single sheet copies of all recorded subdivision or plat maps of the
Primary Collateral approved (to the extent required by Governmental
Requirements) by all Governmental Authorities, if applicable, and legible copies
of all instruments representing exceptions to the state of title to the Primary
Collateral.
(11)    Current Financial Statements of Borrowers.
(12)    If requested by Bank, a soils and geological report covering the Primary
Collateral issued by a laboratory approved by Bank, which report shall be
reasonably satisfactory in form and substance to Bank, and shall include a
summary of soils test borings.
(e)    Bank shall have received payment of the Commitment Fee.
(f)    Bank shall have received such other instruments, documents and evidence
(not inconsistent with the terms hereof) as Bank may reasonably request in
connection with the making of the Loan hereunder, and all such instruments,
documents and evidence shall be satisfactory in form and substance to Bank.
(g)    Upon making the Initial Advance on the Loan, the sum of the amount
outstanding on the Loan and all Letter of Credit Liabilities shall not exceed
the Maximum Loan Amount.
2.14    Conditions to Subsequent Advances and Letters of Credit. Bank has no
obligation to make any Advance on the Loan or to issue any Letter of Credit
subsequent to the Initial Advance unless the following conditions precedent are
satisfied on or before the Disbursement Date for such Advance:
(a)    At Bank’s request, Borrowers shall furnish to Bank an endorsement to the
Title Policy (or if an endorsement is not available, a letter from the Title
Company) showing “nothing further” of record affecting the Primary Collateral
from the date of recording of the Deeds of Trust, except such matters as Bank
specifically approves.
(b)    All Loan Documents shall be in full force and effect and binding and
enforceable obligations of each Loan Party.


Addendum 2, Page 9







--------------------------------------------------------------------------------





(c)    Each of the representations and warranties of each Loan Party under any
Loan Document shall be true and correct in all material respects.
(d)    No Default or Event of Default shall have occurred and be continuing;
there shall exist no Material Adverse Effect; and no provision of law, any order
of any Governmental Authority, or any regulation, rule or interpretation
thereof, shall have had any Material Adverse Effect on the validity or
enforceability of any Loan Document.
(e)    To the extent that any of the proceeds of the Advance are used to acquire
assets, Borrowers shall grant a first Lien on such assets, except for office
equipment such as computers and phone systems.
(f)    Upon making the Advance on the Loan then requested, the sum of the amount
outstanding on the Loan and any Letter of Credit Liabilities shall not exceed
the Maximum Loan Amount.
(g)    Upon the issuance or renewal of a Letter of Credit, the Letter of Credit
Liabilities in the aggregate shall not exceed the amount of the Letter of Credit
Sublimit.
2.15    Advance Not A Waiver. No Advance of the proceeds of the Loan shall
constitute a waiver of any of the conditions of Bank’s obligation to make
further Advances, nor, in the event Borrowers are unable to satisfy any such
condition, shall any such Advance have the effect of precluding Bank from
thereafter declaring such inability to be an Event of Default.
2.16    Advance Not An Approval. Bank shall have no obligation to make any
Advance or part thereof during the existence of any Default or Event of Default,
but shall have the right and option so to do; provided that if Bank elects to
make any such Advance, no such Advance shall be deemed to be either a waiver of
the right to demand payment of the Loan, or any part thereof, or an obligation
to make any other Advance.
2.17    Additional Land Acquisitions. Subject to the satisfaction of all
conditions precedent to Advances of the Loan, Bank hereby agrees to make one or
more Advances of the Loan, which Advances shall reduce the amount available to
Borrowers under the Loan in question, in an amount not to exceed, without prior
Bank approval, (i) $3,000,000.00 at any one time, or (ii) $10,000,000.00 in the
aggregate (together with all other outstanding Advances for land acquisitions),
for the purpose of the acquisition of fee title to real property, provided that
Borrowers (i) provide Bank with information about such real property as Bank may
reasonably request, (ii) execute and deliver to Bank for each acquisition a deed
of trust covering the real property acquired, substantially in the form of the
Deeds of Trust, granting to Bank a deed of trust first lien on such real
property, which deed of trust will be cross-defaulted and cross-collateralized
with the Deeds of Trust and other Loan Documents, (iii) cause the Title Company
to provide Bank with a Title Policy insuring such deed of trust as a first lien
on such real property and containing only such exceptions to title acceptable to
Bank, and in an amount and otherwise on terms and conditions reasonably
satisfactory to Bank, and (iv) execute and deliver to Bank its proposed
disposition plan of such real property which must be reasonably satisfactory to
Bank. Any and all real estate


Addendum 2, Page 10







--------------------------------------------------------------------------------





assets acquired in whole or part with Advances made under this Section are
sometimes referred to as “Section 2.17 Assets”. Notwithstanding anything in this
Agreement to the contrary, such Section 2.17 Assets shall, for purposes of this
Agreement, be deemed to be included as “Other Collateral”; provided, however,
that such Section 2.17 Assets may be designated as part of the “Primary
Collateral” by obtaining an Appraisal, an environmental audit, Title Policy and
other documents that may be reasonably required by Bank to classify such Section
2.17 Assets as “Primary Collateral”. Advances under the Loan for other than the
acquisitions of Section 2.17 Assets are not subject to the terms and provisions
of this Section 2.17.
2.18    Mandatory Prepayments. Borrowers shall immediately pay to Bank for
application to the Loan in accordance with the terms of this Agreement and in
accordance with the Release Provisions set forth in Addendum 3, unless otherwise
agreed by Bank in writing, the following sums: (i) one-hundred percent (100%) of
the Net Proceeds received by or on behalf of any Borrower from the sale of all
or any portion of the Mortgaged Property (except to the extent expressly set
forth in Addendum 3 attached hereto) or upon the taking by condemnation of all
or any portion of the Mortgaged Property (except to the extent expressly set
forth in Addendum 3 attached hereto), (ii) one-hundred percent (100%) of the Net
Proceeds of MUD Reimbursables, (iii) one-hundred percent (100%) of the Net
Proceeds received upon the sale of any Section 2.17 Asset, (iv) one-hundred
percent (100%) of the Net Proceeds received from any sale or transfer of any of
the Credit Banks (but not any of the Credit Banks which are drawn on by any
Borrower to develop the Land) and (v) and one-hundred percent (100%) of the
distributions received by any Borrower from any partnership or joint venture
which is a Related Party or Subsidiary of any such Borrower, upon the sale by
such Related Party or Subsidiary of any real property interest (“Partnership
Distributions”).
2.19    Application of Payments. Except as provided in Section 2.20 below, so
long as no Event of Default exists, all payments received from any Borrower
(including, without limitation, the application of Net Proceeds received from
MUD Reimbursables, proceeds received from the sale or transfer of Credit Banks,
the application of Net Proceeds from the sale of Section 2.17 Assets, the
application of Net Proceeds from the sale of Primary Collateral or Other
Collateral or Partnership Distributions, the application of Net Proceeds from
the conveyance of Primary Collateral or Other Collateral to a Related Party, and
release price proceeds from any other source) shall be applied as follows:
(a)    First, such proceeds shall be applied to pay interest current on the
Note;
(b)    Second, such proceeds shall be applied to pay any other sums (other than
principal) then due and payable under the Loan (which may include any Letter of
Credit Liabilities);
(c)    Third, such proceeds shall be applied to pay the outstanding principal
balance then due under the Note; and
(d)    Fourth, any remaining proceeds after application as above set forth shall
be distributed to Borrowers at its discretion.


Addendum 2, Page 11







--------------------------------------------------------------------------------





2.20    Maximum Cost for any Individual Project. Subject to the satisfaction of
all conditions precedent to Advances of the Loan and the terms and conditions
set forth in Section 2.17 of this Addendum 2, Bank shall have no obligation to
make an Advance for any individual project or investment of Borrower (or any
individual Borrower) (each an “Applicable Project”) whether in real property or
otherwise if such Advances attributable to the Applicable Project in the
aggregate exceed $10,000,000. Borrower shall provide Bank with information about
an Applicable Project as Bank may reasonably request and Bank shall, in its sole
discretion, determine whether or not to make such Advance related to such
Applicable Project.
SECTION 3.    LETTERS OF CREDIT
3.1    Letters of Credit. Subject to the terms and conditions of this Agreement
and the other Loan Documents, Borrowers may, prior to the Maturity Date, request
Bank to issue one or more Letters of Credit under and as part of the Loan,
subject to the Letter of Credit Sublimit, provided that the conditions to the
issuance of Letters of Credit herein are satisfied. In no event shall the Letter
of Credit Liabilities ever exceed the amount of the Letter of Credit Sublimit;
and the sum of (i) the outstanding principal balance of the Note and (ii) any
Letter of Credit Liabilities, shall not ever exceed the Maximum Loan Amount.
Letters of Credit may be issued for business purposes reasonably approved by
Bank. As of the date hereof, four (4) Letters of Credit in the aggregate face
amount of $4,056,315.00 have been issued under and are outstanding pursuant to
this Agreement.
3.2    Conditions to Letters of Credit. The issuance of each Letter of Credit
shall be subject to the following conditions:
(a)    such Letter of Credit and any amounts to be disbursed or advanced under
such Letter of Credit shall be used only for the same purposes as allowed for
Advances under the Loan, as set forth in Section 2.4 of Addendum 2 of the Loan
Agreement;
(b)    after taking into account the issuance of any such Letter of Credit, (i)
the sum of the Letter of Credit Liabilities does not exceed the Letter of Credit
Sublimit and (ii) the sum of (X) the Letter of Credit Liabilities, plus (Y) the
then outstanding principal balance of the Note, does not (and shall at no time)
exceed the Maximum Loan Amount. Accordingly, the amount of all Letter of Credit
Liabilities, if any, shall reduce the amount available for the issuance of
Letters of Credit under the Letter of Credit Sublimit;
(c)    the expiration date of such Letter of Credit is not more than six (6)
months after the maturity date of the Note;
(d)    such Letter of Credit shall be classified as a “Standby” Letter of Credit
in accordance with applicable laws and regulations applicable to Bank and in
accordance with the Bank’s customary practices at such times for reporting to
regulatory authorities;
(e)    the issuance of such Letter of Credit will be in compliance with all
applicable Governmental Requirements and all other applicable restrictions,
policies, and


Addendum 2, Page 12







--------------------------------------------------------------------------------





guidelines and will not subject Bank to any cost which is not reimbursable by a
Borrower under the Loan Documents;
(f)    the form and terms of such Letter of Credit must be acceptable to Bank in
its sole discretion;
(g)    all other conditions in this Agreement to the issuance of such Letter of
Credit shall have been satisfied;
(h)    immediately before and after the issuance of such Letter of Credit, no
Event of Default or Default shall have occurred and be continuing; and
(i)    the representations and warranties of Borrowers contained in this
Agreement and the other Loan Documents shall be true and correct on and as of
the date of issuance of such Letter of Credit.
Bank will honor any such request by Borrowers for the issuance of a Letter of
Credit if the foregoing conditions (a) through (i) (collectively, the “LC
Conditions”) have been met as of the date of issuance of such Letter of Credit.
Bank may choose to honor any such request for any other Letter of Credit but has
no obligation to do so and may refuse to issue any other requested Letter of
Credit for any reason which Bank in its sole discretion deems relevant.
3.3    Requesting Letters of Credit. Borrowers must make written application for
any Letter of Credit at least five (5) Business Days before the date on which
Borrowers desire for Bank to issue such Letter of Credit. By making any such
written application, Borrowers shall be deemed to have represented and warranted
that the LC Conditions will be met as of the date of issuance of such Letter of
Credit. Two (2) Business Days after the LC Conditions have been met (or if Bank
otherwise desires to issue such Letter of Credit), Bank will issue such Letter
of Credit at Bank’s office in Dallas, Texas. If any provisions of any LC
Application conflict with any provisions of this Agreement, the provisions of
this Agreement shall govern and control.
3.4    Reimbursement and Participations.
(a)    Reimbursement by Borrowers. Each Matured L/C Obligation shall constitute
an Advance under the Loan and the Note. To the extent the same has not been
repaid to Bank (with the proceeds of an Advance under the Loan or otherwise),
Borrowers promise to pay to Bank, or to Bank’s order, on demand, (i) the full
amount of each Matured L/C Obligation, whether such obligation accrues before or
after the Maturity Date, together with (ii) interest thereon at a rate per annum
equal to the “Applicable Interest Rate” (as such term is defined in the Note)
until repaid in full; provided that after the Maturity Date or following a
Default or an Event of Default under this Agreement or the other Loan Documents,
such interest shall accrue at the Default Rate.
(b)    Letter of Credit Advances. If the beneficiary of any Letter of Credit
makes a draft or other demand for payment thereunder, then Borrowers may, during
the interval


Addendum 2, Page 13







--------------------------------------------------------------------------------





between the making thereof and the honoring thereof by Bank, request Bank to
make an Advance under the Revolving Note to Borrowers in the amount of such
draft or demand, which Advance shall be made concurrently with Bank’s payment of
such draft or demand and shall be immediately used by Bank to repay the amount
of the resulting Matured L/C Obligation. Such a request by Borrowers shall be
made in compliance with all of the provisions hereof.
(c)    Letter of Credit Fees. In consideration of Bank’s issuance of any Letter
of Credit, Borrowers agree to pay to Bank a letter of credit fee at a rate equal
to two percent (2.0%) per annum. Each such fee will be, calculated based on the
term and face amount of such Letter of Credit and the above applicable rate and
will be payable upon issuance. In no event shall the issuance fee be less than
$500.00 for any Letter of Credit.
3.5    No Duty to Inquire.
(a)    Drafts and Demands. Bank is authorized and instructed to accept and pay
drafts and demands for payment under any Letter of Credit without requiring, and
without responsibility for, any determination as to the existence of any event
giving rise to said draft, either at the time of acceptance of payment or
thereafter. Bank is under no duty to determine the proper identity of anyone
presenting such a draft or making such a demand (whether by tested telex or
otherwise) as the officer, representative or agent of any beneficiary under any
Letter of Credit, and payment by Bank to any such beneficiary when requested by
any such purported officer, representative or agent is hereby authorized and
approved. Borrowers agree to hold Bank harmless and indemnified against any
liability or claim in connection with or arising out of the subject matter of
this section, WHICH INDEMNITY SHALL APPLY WHETHER OR NOT ANY SUCH LIABILITY OR
CLAIM IS IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY
NEGLIGENT ACT OR OMISSION OF ANY KIND BY BANK, provided only that Bank shall not
be entitled to indemnification for that portion, if any, of any liability or
claim which is approximately caused by its own individual gross negligence or
willful misconduct, as determined in a final judgment.
(b)    Extension of Letter of Credit Maturity. If the maturity of any Letter of
Credit is extended by its terms or by applicable law or governmental action, if
any extension of the maturity or time for presentation of drafts or any other
modification of the terms of any Letter of Credit is made at the request of
Borrowers, or if the amount of any Letter of Credit is increased at the request
of Borrowers, this Agreement shall be binding upon Borrowers with respect to
such Letter of Credit as so extended, increased or otherwise modified, with
respect to drafts and property covered thereby, and with respect to any action
taken by Bank, or Bank’s correspondents in accordance with such extension,
increase or other modification.
(c)    Transferees of Letters of Credit. If any Letter of Credit provides that
it is transferable, Bank shall have no duty to determine the proper identity of
anyone appearing


Addendum 2, Page 14







--------------------------------------------------------------------------------





as transferee of such Letter of Credit, nor shall Bank be charged with
responsibility of any nature or character for the validity or correctness of any
transfer or successive transfers, and payment by Bank to any purported
transferee or transferees as determined by Bank is hereby authorized and
approved, and Borrowers further agree to hold Bank harmless and indemnified
against any liability or claim in connection with or arising out of the
foregoing, WHICH INDEMNITY SHALL APPLY WHETHER OR NOT ANY SUCH LIABILITY OR
CLAIM IS IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY
NEGLIGENT ACT OR OMISSION OF ANY KIND BY BANK, provided only that Bank shall not
be entitled to indemnification for that portion, if any, of any liability or
claim which is proximately caused by its own individual gross negligence or
willful misconduct, as determined in a final judgment.
3.6    LC Collateral.
(a)    Acceleration of Letter of Credit Liabilities. On the Maturity Date, or if
the Loan becomes immediately due and payable pursuant to the Loan Documents,
then, unless Bank otherwise specifically elects to the contrary, all Letter of
Credit Liabilities shall become immediately due and payable without regard to
whether or not actual drawings or payments on the Letters of Credit have
occurred, and Borrowers shall be obligated to return all original Letters of
Credit to Bank and pay to Bank immediately an amount equal to the aggregate
Letter of Credit Liabilities which are then outstanding (taking into account the
actual return to Bank of any original outstanding Letters of Credit). All
amounts so paid shall first be applied to Matured L/C Obligations and the
remainder will be held by Bank as security for the remaining Letter of Credit
Liabilities (all such amounts held as security for Letter of Credit Liabilities
being herein collectively called “LC Collateral”) until such Letter of Credit
Liabilities become Matured L/C Obligations, at which time such LC Collateral
shall be applied to such Matured L/C Obligations, and any remaining amounts
after the repayment of all Matured L/C Obligations and Indebtedness shall be
returned to Borrowers.
(b)    Investment of LC Collateral. Pending application thereof, all LC
Collateral shall be invested by Bank in such investments as Bank may elect. All
interest on such investments shall be reinvested or applied to Matured L/C
Obligations. When all indebtedness evidenced by the Note and all Letter of
Credit Liabilities have been satisfied in full, all Letters of Credit have
expired or been terminated, and all of Borrowers’ reimbursement obligations in
connection therewith have been satisfied in full, Bank shall release any
remaining LC Collateral. Borrowers hereby assign and grant to Bank a continuing
security interest in all LC Collateral, all investments purchased with such LC
Collateral, and all proceeds thereof to secure its Matured L/C Obligations and
its obligations under this Agreement, the Note and the other Loan Documents.
Borrowers further agree that Bank shall have all of the rights and remedies of a
secured party under the Uniform Commercial Code as adopted in the State of Texas
with respect to such security


Addendum 2, Page 15







--------------------------------------------------------------------------------





interest and that an Event of Default under this Agreement shall constitute a
default for purposes of such security interest.
(c)    Payment of LC Collateral. When Borrowers are required to provide LC
Collateral for any reason and fails to do so on the day when required, Bank may
without notice to Borrower provide such LC Collateral (whether by transfers from
other accounts maintained with Bank or otherwise) using any available funds of
Borrower.




Addendum 2, Page 16







--------------------------------------------------------------------------------






ADDENDUM 3
RELEASE PROVISIONS
(Terms used with initial capital letters in this Addendum 3 that are not
specifically defined in this Agreement shall have the meanings ascribed to them
in the Deeds of Trust.)
1.    Release Prices.
(a)    Primary Collateral. The Partial Release Price for Primary Collateral
shall be as follows: The payment to Bank of a Partial Release Price equal to one
hundred percent (100%) of the Net Proceeds, which Net Proceeds shall in no event
be less than (i) eighty-five percent (85%) of the discounted appraised value
(hereinafter referred to as “Appraised Value”) of that portion of the Primary
Collateral other than Developed Lots which is being released and (ii) with
respect to that portion of the Primary Collateral consisting of Developed Lots,
one hundred percent (100%) of the discounted Appraised Value of that portion of
the Primary Collateral for each Developed Lot being released.
(b)    Other Collateral. The Partial Release Price for Other Collateral shall be
as follows: The payment to Bank of a Partial Release Price equal to one hundred
percent (100%) of the Net Proceeds, which Net Proceeds shall in no event be less
than eighty-five percent (85%) of the assigned value (hereinafter referred to as
“Assigned Value”) established by Bank and Borrowers for each of the Tracts of
Other Collateral, which value shall (i) be established based on values for
similar properties which have been appraised as part of the Primary Collateral,
and (ii) be determined on a per square foot basis. As of the date of this
Agreement, Bank and Borrower have not yet established the Assigned Values. Until
such time as Bank and Borrower have established the Assigned Values, the
“Assigned Values” will be the values reasonably determined by Bank based on
prior appraisals approved by Bank.
(c)    MUD Reimbursables, Credit Banks, Etc.. The Partial Release Price for MUD
Reimbursables, Credit Banks, notes receivable, accounts receivable and
Partnership Distributions (as defined in Section 2.18 of Addendum 2 hereof)
shall be equal to one hundred percent (100%) of the Net Proceeds.
(d)    Related Party Sales. The foregoing notwithstanding, the Partial Release
Price for Primary Collateral or Other Collateral for sale to a Related Party
shall be as follows: The payment of a Partial Release Price equal to one hundred
percent (100%) of all cash proceeds received by Borrowers, which cash proceeds
shall in no event be less than the greater of (i) fifty percent (50%) of the
Appraised Value for Primary Collateral or fifty percent (50%) of the Assigned
Value for Other Collateral, as applicable, of the Primary Collateral or Other
Collateral being released; or (ii) fifty percent (50%) of the gross sales price
paid by the Related Party. The gross sales price (i.e., cash proceeds and all
other considerations) for the sale to the Related Party will not be less than
eighty-five percent (85%) of the applicable Appraised Value or Assigned Value.


Addendum 3, Page 1







--------------------------------------------------------------------------------





(f)    Bank Financed Projects. The foregoing notwithstanding, no release price
will be required for the release of either Primary Collateral or Other
Collateral from the lien of the Deeds of Trust in the event such Primary
Collateral or Other Collateral is the subject of additional project financing by
Bank pursuant to a separate loan between any Loan Party and Bank, and only so
long as (i) in connection with such loan, Bank has a priority lien and security
interest in such Primary Collateral or Other Collateral securing repayment of
such loan (subject only to Liens in favor of Bank), (ii) such Loan Party owns
100% of the Primary Collateral or Other Collateral which is the subject of such
separate loan, and any and all equity in the project is funded solely by
Borrowers without any third-parties having any ownership or equity interest
therein, (iii) such loan is cross-defaulted and cross collateralized with the
Loan to the extent required by Bank; and (iv) any ownership interest of any
Borrower in a Related Party into which Primary Collateral or Other Collateral
has been transferred will, if required by Bank, be assigned to Bank as security
for the Indebtedness, and each Borrower agrees to execute and deliver to Bank an
Assignment of Partnership Interest in such form and content as Bank may require.
If the Land sought to be released as provided above is Primary Collateral, then
such Primary Collateral shall be removed from the borrowing base (i.e., such
Primary Collateral shall be removed from the Borrowing Base Limitation
calculations for purposes of determining the Maximum Loan Amount allowed
hereunder). Except as modified hereby, all of the release provisions (including,
without limitation, the provisions requiring payment of a release price) as set
forth in the Loan Agreement will continue to apply with respect to any release
of Primary Collateral or Other Collateral.
2.    Release Conditions. Notwithstanding anything contained herein to the
contrary, the location and configuration of the tract or tracts, requested to be
released (herein called “Tract” or “Tracts”) shall be reasonably satisfactory to
Bank and no Partial Release shall result in any remaining Tract being without
access to a public street (which may be via a private drive or private street
providing perpetual means of access). Any and all Partial Releases shall be in
accordance with the following procedures:
(a)    Borrowers’ request for a Partial Release shall be given to Bank and
accompanied by (i) the legal description of the Tract or Tracts to be released,
together with a draft closing statement prepared for the proposed sale; (ii)
information necessary to process the request for Partial Release, including
whether the property to be released is Primary Collateral or Other Collateral
and whether it is being sold to a Related Party; (iii) any appraisal
reconciliation of value information as may be required by Bank, together with a
reimbursement of the cost of same, which cost shall not exceed $750.00; and (iv)
the name and address of the title company, if any, to whose attention the
Partial Release Instrument (as hereinafter defined) should be directed, numbers
that should be referenced (order number, loan number, etc.) and the date when
such Partial Release is to be made. Borrowers shall also specify the name and
address of the prospective purchaser and the intended use of the or Tract to be
released and shall supply such other documents and information concerning such
Partial Release as Bank may reasonably request.


Addendum 3, Page 2







--------------------------------------------------------------------------------





(b)    Within fifteen (15) days after receipt of such request, and in accordance
with and pursuant to the terms and conditions of this Addendum 3 and the other
applicable provisions of this Agreement, Bank shall execute an instrument
effecting such Partial Release (“Partial Release Instrument”) and deliver same
to the title company so specified; provided that all costs and expenses of Bank
associated with such Partial Release (including, but not limited to, reasonable
legal fees) shall be paid by Borrowers. Borrowers shall also obtain all title
insurance endorsements reasonably required by Bank in connection with such
Partial Release.
(c)    The execution and delivery of such Partial Release Instrument shall not
affect any of Borrowers’ obligations under the Loan Documents, except that the
payment of the Partial Release Price must be actually received by Bank.
Regardless of the time such Partial Release is executed, delivered and recorded,
the payment made by Borrowers to Bank in respect to such Partial Release shall
be credited against the Indebtedness in accordance with the terms of this
Agreement only upon receipt by Bank of the Partial Release Price. The Partial
Release Instrument shall be delivered, in escrow, by Bank to the title company
so designated, to be held, released, delivered and recorded in accordance with
Bank’s escrow instructions, which shall require payment, in cash, of the Partial
Release Price to Bank prior to delivery and recordation of the Partial Release
Instrument.
(d)     The requested partial release shall not result in the outstanding
principal amount of of the Loan plus the Letter of Credit Liabilities exceeding
the Maximum Loan Amount.




Addendum 3, Page 3





